


Exhibit 10.12

 

Zoran Corporation

2005 Outside Directors Equity Plan

 

TABLE OF CONTENTS

 

1.

Establishment, Purpose and Term of Plan

 

 

 

 

1.1

Establishment

 

1.2

Purpose

 

1.3

Term of Plan

 

 

 

2.

Definitions and Construction

 

 

 

 

2.1

Definitions

 

2.2

Construction

 

 

 

3.

Administration

 

 

 

 

3.1

Administration by the Board

 

3.2

Authority of Officers

 

3.3

Powers of the Board

 

3.4

Option or SAR Repricing

 

3.5

Indemnification

 

 

 

4.

Shares Subject to Plan

 

 

 

 

4.1

Maximum Number of Shares Issuable

 

4.2

Share Accounting

 

4.3

Adjustments for Changes in Capital Structure

 

 

 

5.

Eligibility, Participation and Award Limitations

 

 

 

 

5.1

Persons Eligible for Awards

 

5.2

Annual Award Limits

 

 

 

6.

Outside Director Awards

 

 

 

7.

Stock Options

 

 

 

 

7.1

Exercise Price

 

7.2

Exercisability and Term of Options

 

7.3

Payment of Exercise Price

 

7.4

Effect of Termination of Service

 

7.5

Transferability of Options

 

 

 

8.

Stock Appreciation Rights

 

 

 

 

8.1

Types of SARs Authorized

 

8.2

Exercise Price

 

8.3

Exercisability and Term of SARs

 

8.4

Exercise of SARs

 

8.5

Deemed Exercise of SARs

 

i

--------------------------------------------------------------------------------


 

 

8.6

Effect of Termination of Service

 

8.7

Transferability of SARs

 

 

 

9.

Restricted Stock Unit Awards

 

 

 

 

9.1

Purchase Price

 

9.2

Vesting

 

9.3

Voting Rights, Dividend Equivalent Rights and Distributions

 

9.4

Effect of Termination of Service

 

9.5

Settlement of Restricted Stock Unit Awards

 

9.6

Nontransferability of Restricted Stock Unit Awards

 

 

 

10.

Deferred Compensation Awards

 

 

 

 

10.1

Establishment of Deferred Compensation Award Programs

 

10.2

Terms and Conditions of Deferred Compensation Awards

 

 

 

11.

Standard Forms of Award Agreement

 

 

 

 

11.1

Award Agreement

 

11.2

Authority to Vary Terms

 

 

 

12.

Change in Control

 

 

 

 

12.1

Effect of Change in Control on Options and SARs

 

12.2

Effect of Change in Control on Restricted Stock Unit Awards and Deferred
Compensation Awards

 

 

 

13.

Compliance with Securities Law

 

 

 

14.

Tax Withholding

 

 

 

 

14.1

Tax Withholding in General

 

14.2

Withholding in Shares

 

 

 

15.

Amendment or Termination of Plan

 

 

 

16.

Compliance with Section 409A

 

 

 

 

16.1

Awards Subject to Section 409A

 

16.2

Deferral and/or Distribution Elections

 

16.3

Subsequent Elections

 

16.4

Distributions Pursuant to Deferral Elections

 

16.5

Unforeseeable Emergency

 

16.6

Disabled

 

16.7

Death

 

16.8

No Acceleration of Distributions

 

ii

--------------------------------------------------------------------------------


 

17.

Miscellaneous Provisions

 

 

 

 

17.1

Repurchase Rights

 

17.2

Provision of Information

 

17.3

Rights as Outside Director

 

17.4

Rights as a Stockholder

 

17.5

Delivery of Title to Shares

 

17.6

Fractional Shares

 

17.7

Beneficiary Designation

 

17.8

Severability

 

17.9

No Constraint on Corporate Action

 

17.10

Unfunded Obligation

 

17.11

Choice of Law

 

iii

--------------------------------------------------------------------------------


 

Zoran Corporation

2005 Outside Directors Equity Plan

 


1.                                      ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 


1.1                                 ESTABLISHMENT. THE ZORAN CORPORATION 2005
OUTSIDE DIRECTORS EQUITY PLAN (THE “PLAN”) IS HEREBY ESTABLISHED EFFECTIVE AS OF
JULY 13, 2005 THE DATE OF ITS APPROVAL BY THE STOCKHOLDERS OF THE COMPANY (THE
“EFFECTIVE DATE”).


 


1.2                                 PURPOSE. THE PURPOSE OF THE PLAN IS TO
ADVANCE THE INTERESTS OF THE PARTICIPATING COMPANY GROUP AND ITS STOCKHOLDERS BY
PROVIDING AN INCENTIVE TO ATTRACT, RETAIN AND REWARD PERSONS PERFORMING SERVICES
AS OUTSIDE DIRECTORS OF THE COMPANY AND BY MOTIVATING SUCH PERSONS TO CONTRIBUTE
TO THE GROWTH AND PROFITABILITY OF THE PARTICIPATING COMPANY GROUP. THE PLAN
SEEKS TO ACHIEVE THIS PURPOSE BY PROVIDING FOR AWARDS IN THE FORM OF OPTIONS,
STOCK APPRECIATION RIGHTS, RESTRICTED STOCK UNITS AND DEFERRED COMPENSATION
AWARDS.


 


1.3                                 TERM OF PLAN. THE PLAN SHALL CONTINUE IN
EFFECT UNTIL ITS TERMINATION BY THE BOARD; PROVIDED, HOWEVER, THAT ALL AWARDS
SHALL BE GRANTED, IF AT ALL, WITHIN TEN (10) YEARS FROM THE EFFECTIVE DATE.


 


2.                                       DEFINITIONS AND CONSTRUCTION.

 


2.1                                 DEFINITIONS. WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)                                  “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN
A PARENT CORPORATION, THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES, CONTROLS THE COMPANY OR (II) AN ENTITY, OTHER THAN A
SUBSIDIARY CORPORATION, THAT IS CONTROLLED BY THE COMPANY DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE INTERMEDIARY ENTITIES. FOR THIS PURPOSE, THE TERM “CONTROL”
(INCLUDING THE TERM “CONTROLLED BY”) MEANS THE POSSESSION, DIRECT OR INDIRECT,
OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF
THE RELEVANT ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY
CONTRACT OR OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED SUCH TERM FOR
THE PURPOSES OF REGISTRATION ON FORM S-8 UNDER THE SECURITIES ACT.


 


(B)                                 “AWARD” MEANS ANY OPTION, STOCK APPRECIATION
RIGHT, RESTRICTED STOCK UNIT OR DEFERRED COMPENSATION AWARD GRANTED UNDER THE
PLAN.


 


(C)                                  “AWARD AGREEMENT” MEANS A WRITTEN OR
ELECTRONIC AGREEMENT BETWEEN THE COMPANY AND A PARTICIPANT SETTING FORTH THE
TERMS, CONDITIONS AND RESTRICTIONS OF THE AWARD GRANTED TO THE PARTICIPANT.


 


(D)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY. IF ONE OR MORE COMMITTEES HAVE BEEN APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN, “BOARD” ALSO MEANS SUCH COMMITTEE(S).


 


(E)                                  “CHANGE IN CONTROL” MEANS, UNLESS SUCH TERM
OR AN EQUIVALENT TERM IS OTHERWISE DEFINED WITH RESPECT TO AN AWARD BY THE
PARTICIPANT’S AWARD AGREEMENT, THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(I)                                     ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), OTHER THAN (1) A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES OF THE COMPANY

 

--------------------------------------------------------------------------------


 

UNDER AN EMPLOYEE BENEFIT PLAN OF A PARTICIPATING COMPANY OR (2) A CORPORATION
OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY
THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE STOCK OF THE COMPANY, BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTY
PERCENT (50%) OR MORE OF (I) THE OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY OR (II) THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S
THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS; OR

 

(II)                                  AN OWNERSHIP CHANGE EVENT OR SERIES OF
RELATED OWNERSHIP CHANGE EVENTS (COLLECTIVELY, A “TRANSACTION”) IN WHICH THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE THE TRANSACTION DO NOT RETAIN
IMMEDIATELY AFTER THE TRANSACTION DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF THE COMPANY OR, IN THE CASE OF AN OWNERSHIP
CHANGE EVENT DESCRIBED IN SECTION 2.1(W)(III), THE ENTITY TO WHICH THE ASSETS OF
THE COMPANY WERE TRANSFERRED (THE “TRANSFEREE”), AS THE CASE MAY BE; OR

 

(III)                               A LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(G)                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
AND SUCH OTHER COMMITTEE OR SUBCOMMITTEE OF THE BOARD, IF ANY, DULY APPOINTED TO
ADMINISTER THE PLAN AND HAVING SUCH POWERS IN EACH INSTANCE AS SHALL BE
SPECIFIED BY THE BOARD. UNLESS THE POWERS OF THE COMMITTEE HAVE BEEN
SPECIFICALLY LIMITED, THE COMMITTEE SHALL HAVE ALL OF THE POWERS OF THE BOARD
GRANTED HEREIN, INCLUDING, WITHOUT LIMITATION, THE POWER TO AMEND OR TERMINATE
THE PLAN AT ANY TIME, SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE
LIMITATIONS IMPOSED BY LAW.


 


(H)                                 “COMPANY” MEANS ZORAN CORPORATION, A
DELAWARE CORPORATION, OR ANY SUCCESSOR CORPORATION THERETO.


 


(I)                                     “CONSULTANT” MEANS A PERSON ENGAGED TO
PROVIDE CONSULTING OR ADVISORY SERVICES (OTHER THAN AS AN EMPLOYEE OR A
DIRECTOR) TO A PARTICIPATING COMPANY.


 


(J)                                     “DEFERRED COMPENSATION AWARD” MEANS AN
AWARD GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10.


 


(K)                                  “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(L)                                     “DISABILITY” MEANS THE PERMANENT AND
TOTAL DISABILITY OF THE PARTICIPANT WITHIN THE MEANING OF SECTION 22(E)(3) OF
THE CODE.


 


(M)                               “DIVIDEND EQUIVALENT” MEANS A CREDIT, MADE AT
THE DISCRETION OF THE BOARD OR AS OTHERWISE PROVIDED BY THE PLAN, TO THE ACCOUNT
OF A PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE SHARE OF
STOCK FOR EACH SHARE OF STOCK REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.


 


(N)                                 “EMPLOYEE” MEANS ANY PERSON TREATED AS AN
EMPLOYEE (INCLUDING AN OFFICER OR A DIRECTOR WHO IS ALSO TREATED AS AN EMPLOYEE)
IN THE RECORDS OF A PARTICIPATING COMPANY; PROVIDED, HOWEVER, THAT NEITHER
SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO
CONSTITUTE EMPLOYMENT FOR PURPOSES OF THE PLAN.

 

2

--------------------------------------------------------------------------------


 


(O)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(P)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF A SHARE OF STOCK OR OTHER PROPERTY AS DETERMINED BY THE BOARD, IN
ITS DISCRETION, OR BY THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION IS
EXPRESSLY ALLOCATED TO THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:


 

(I)                                     EXCEPT AS OTHERWISE DETERMINED BY THE
BOARD, IF, ON SUCH DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK
SHALL BE THE CLOSING PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING BID
AND ASKED PRICES OF A SHARE OF STOCK IF THE STOCK IS SO QUOTED INSTEAD) AS
QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR SUCH OTHER
NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM CONSTITUTING THE
PRIMARY MARKET FOR THE STOCK, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE COMPANY DEEMS RELIABLE. IF THE RELEVANT DATE DOES NOT FALL
ON A DAY ON WHICH THE STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR MARKET
SYSTEM, THE DATE ON WHICH THE FAIR MARKET VALUE SHALL BE ESTABLISHED SHALL BE
THE LAST DAY ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE RELEVANT DATE, OR
SUCH OTHER APPROPRIATE DAY AS SHALL BE DETERMINED BY THE BOARD, IN ITS
DISCRETION.

 

(II)                                  NOTWITHSTANDING THE FOREGOING, THE BOARD
MAY, IN ITS DISCRETION, DETERMINE THE FAIR MARKET VALUE ON THE BASIS OF THE
OPENING, CLOSING, OR AVERAGE OF THE HIGH AND LOW SALE PRICES OF A SHARE OF STOCK
ON SUCH DATE, THE PRECEDING TRADING DAY OR THE NEXT SUCCEEDING TRADING DAY; AND,
FOR PURPOSES OTHER THAN DETERMINING THE EXERCISE PRICE OR PURCHASE PRICE OF
SHARES PURSUANT TO AN AWARD, THE HIGH OR LOW SALE PRICE OF A SHARE OF STOCK ON
SUCH DATE, THE PRECEDING TRADING DAY OR THE NEXT SUCCEEDING TRADING DAY, THE
AVERAGE OF ANY SUCH PRICES DETERMINED OVER A PERIOD OF TRADING DAYS OR THE
ACTUAL SALE PRICE OF A SHARE OF STOCK RECEIVED BY A PARTICIPANT. THE BOARD
MAY VARY ITS METHOD OF DETERMINATION OF THE FAIR MARKET VALUE AS PROVIDED IN
THIS SECTION FOR DIFFERENT PURPOSES UNDER THE PLAN.

 

(III)                               IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON
A NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET
VALUE OF A SHARE OF STOCK SHALL BE AS DETERMINED BY THE BOARD IN GOOD FAITH
WITHOUT REGARD TO ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS,
WILL NEVER LAPSE.

 


(Q)                                 “FULL VALUE AWARD” MEANS ANY AWARD SETTLED
IN STOCK, OTHER THAN (I) AN OPTION, (II) A STOCK APPRECIATION RIGHT OR (III) A
DEFERRED COMPENSATION AWARD WHICH IS AN ELECTIVE CASH COMPENSATION REDUCTION
AWARD DESCRIBED IN SECTION 10.1(A) OR A STOCK ISSUANCE DEFERRAL AWARD DESCRIBED
IN SECTION 10.1(B).


 


(R)                                    “INSIDER TRADING POLICY” MEANS THE
WRITTEN POLICY OF THE COMPANY PERTAINING TO THE PURCHASE, SALE, TRANSFER OR
OTHER DISPOSITION OF THE COMPANY’S EQUITY SECURITIES BY DIRECTORS, OFFICERS,
EMPLOYEES OR OTHER SERVICE PROVIDERS WHO MAY POSSESS MATERIAL, NONPUBLIC
INFORMATION REGARDING THE COMPANY OR ITS SECURITIES.


 


(S)                                  “NET-EXERCISE” MEANS A PROCEDURE BY WHICH
THE PARTICIPANT WILL BE ISSUED A NUMBER OF SHARES OF STOCK DETERMINED IN
ACCORDANCE WITH THE FOLLOWING FORMULA:


 

N = X(A-B)/A, where

“N” = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;

“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;

“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and

“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)

 

3

--------------------------------------------------------------------------------


 


(T)                                    “OFFICER” MEANS ANY PERSON DESIGNATED BY
THE BOARD AS AN OFFICER OF THE COMPANY.


 


(U)                                 “OPTION” MEANS A RIGHT TO PURCHASE STOCK
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 7. EACH OPTION SHALL BE A
NONSTATUTORY STOCK OPTION, THAT IS AN OPTION NOT INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


 

(v)                                 “Outside Director” means a Director who is
not an Employee.

 


(W)                               “OWNERSHIP CHANGE EVENT” MEANS THE OCCURRENCE
OF ANY OF THE FOLLOWING WITH RESPECT TO THE COMPANY:  (I) THE DIRECT OR INDIRECT
SALE OR EXCHANGE IN A SINGLE OR SERIES OF RELATED TRANSACTIONS BY THE
STOCKHOLDERS OF THE COMPANY OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING STOCK
OF THE COMPANY; (II) A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS A PARTY;
OR (III) THE SALE, EXCHANGE, OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY (OTHER THAN A SALE, EXCHANGE OR TRANSFER TO ONE OR MORE
SUBSIDIARIES OF THE COMPANY).


 


(X)                                   “PARENT CORPORATION” MEANS ANY PRESENT OR
FUTURE “PARENT CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE
CODE.


 


(Y)                                 “PARTICIPANT” MEANS ANY ELIGIBLE PERSON WHO
HAS BEEN GRANTED ONE OR MORE AWARDS.


 


(Z)                                   “PARTICIPATING COMPANY” MEANS THE COMPANY
OR ANY PARENT CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.


 


(AA)                            “PARTICIPATING COMPANY GROUP” MEANS, AT ANY
POINT IN TIME, ALL ENTITIES COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


 


(BB)                          “RESTRICTED STOCK UNIT” OR “STOCK UNIT” MEANS A
RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OR SECTION 10,
RESPECTIVELY, TO RECEIVE A SHARE OF STOCK ON A DATE DETERMINED IN ACCORDANCE
WITH THE PROVISIONS OF SUCH SECTIONS, AS APPLICABLE, AND THE PARTICIPANT’S AWARD
AGREEMENT.


 


(CC)                            “RETIREMENT” MEANS A TERMINATION OF THE
PARTICIPANT’S SERVICE AS A RESULT OF EITHER OF THE FOLLOWING, PROVIDED THAT THE
PARTICIPANT HAS SERVED CONTINUOUSLY ON THE BOARD FOR AT LEAST TWO (2) YEARS:
(I) THE PARTICIPANT’S RESIGNATION FROM THE BOARD OR (II) THE EXPIRATION OF THE
PARTICIPANT’S TERM AS A DIRECTOR AFTER THE PARTICIPANT HAS DECLINED TO STAND FOR
REELECTION.


 


(DD)                          “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE
ACT, AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.


 


(EE)                            “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A
RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 8 TO RECEIVE PAYMENT, FOR
EACH SHARE OF STOCK SUBJECT TO SUCH SAR, OF AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF EXERCISE OF THE
SAR OVER THE EXERCISE PRICE.


 


(FF)                                “SECTION 409A” MEANS SECTION 409A OF THE
CODE (INCLUDING REGULATIONS OR ADMINISTRATIVE GUIDELINES THEREUNDER).


 


(GG)                          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933,
AS AMENDED.


 


(HH)                          “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR
SERVICE WITH THE PARTICIPATING COMPANY GROUP, WHETHER IN THE CAPACITY OF AN
EMPLOYEE, A DIRECTOR, OR A CONSULTANT. A PARTICIPANT’S SERVICE SHALL NOT BE
DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH
THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE IN THE PARTICIPATING COMPANY
FOR WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO
INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S

 

4

--------------------------------------------------------------------------------


 


SERVICE. FURTHERMORE, A PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE
TERMINATED IF THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER
BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY. HOWEVER, IF ANY SUCH LEAVE
TAKEN BY A PARTICIPANT EXCEEDS NINETY (90) DAYS, THEN ON THE NINETY-FIRST (91ST)
DAY FOLLOWING THE COMMENCEMENT OF SUCH LEAVE THE PARTICIPANT’S SERVICE SHALL BE
DEEMED TO HAVE TERMINATED, UNLESS THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE
IS GUARANTEED BY STATUTE OR CONTRACT. NOTWITHSTANDING THE FOREGOING, UNLESS
OTHERWISE DESIGNATED BY THE COMPANY OR REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL
NOT BE TREATED AS SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THE
PARTICIPANT’S AWARD AGREEMENT. A PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED EITHER UPON AN ACTUAL TERMINATION OF SERVICE OR UPON THE ENTITY FOR
WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A PARTICIPATING COMPANY.
SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL DETERMINE
WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH
TERMINATION.


 


(II)                                  “STOCK” MEANS THE COMMON STOCK OF THE
COMPANY, AS ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH SECTION 4.3.


 


(JJ)                                  “SUBSIDIARY CORPORATION” MEANS ANY PRESENT
OR FUTURE “SUBSIDIARY CORPORATION” OF THE COMPANY, AS DEFINED IN
SECTION 424(F) OF THE CODE.


 


(KK)                            “VESTING CONDITIONS” MEAN THOSE CONDITIONS
ESTABLISHED IN ACCORDANCE WITH THE PLAN PRIOR TO THE SATISFACTION OF WHICH
SHARES SUBJECT TO AN AWARD REMAIN SUBJECT TO FORFEITURE OR A REPURCHASE OPTION
IN FAVOR OF THE COMPANY EXERCISABLE FOR THE PARTICIPANT’S PURCHASE PRICE FOR
SUCH SHARES UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 


2.2                                 CONSTRUCTION. CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THE PLAN. EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE
THE SINGULAR. USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


3.                                       ADMINISTRATION.


 


3.1                                 ADMINISTRATION BY THE BOARD. THE PLAN SHALL
BE ADMINISTERED BY THE BOARD, INCLUDING ANY DULY APPOINTED COMMITTEE OF THE
BOARD. AT ANY TIME THAT ANY CLASS OF EQUITY SECURITY OF THE COMPANY IS
REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE ACT, THE PLAN SHALL BE
ADMINISTERED IN COMPLIANCE WITH THE REQUIREMENTS, IF ANY, OF RULE 16B-3. ALL
QUESTIONS OF INTERPRETATION OF THE PLAN OR OF ANY AWARD SHALL BE DETERMINED BY
THE BOARD, AND SUCH DETERMINATIONS SHALL BE FINAL AND BINDING UPON ALL PERSONS
HAVING AN INTEREST IN THE PLAN OR SUCH AWARD.


 


3.2                                 AUTHORITY OF OFFICERS. ANY OFFICER SHALL
HAVE THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER,
RIGHT, OBLIGATION, DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR
WHICH IS ALLOCATED TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT
AUTHORITY WITH RESPECT TO SUCH MATTER, RIGHT, OBLIGATION, DETERMINATION OR
ELECTION.


 


3.3                                 POWERS OF THE BOARD. IN ADDITION TO ANY
OTHER POWERS SET FORTH IN THE PLAN AND SUBJECT TO THE PROVISIONS OF THE PLAN,
THE BOARD SHALL HAVE THE FULL AND FINAL POWER AND AUTHORITY, IN ITS DISCRETION:


 


(A)                                  TO DETERMINE THE PERSONS TO WHOM, AND THE
TIME OR TIMES AT WHICH, AWARDS SHALL BE GRANTED AND THE NUMBER OF SHARES OF
STOCK OR UNITS TO BE SUBJECT TO EACH AWARD;


 


(B)                                 TO DETERMINE THE TYPE OF AWARD GRANTED;


 


(C)                                  TO DETERMINE THE FAIR MARKET VALUE OF
SHARES OF STOCK OR OTHER PROPERTY;


 


(D)                                 TO DETERMINE THE TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO EACH AWARD (WHICH NEED NOT BE IDENTICAL) AND ANY
SHARES ACQUIRED PURSUANT THERETO, INCLUDING, WITHOUT LIMITATION, (I) THE
EXERCISE OR PURCHASE PRICE OF SHARES PURSUANT TO ANY AWARD, (II) THE METHOD OF
PAYMENT

 

5

--------------------------------------------------------------------------------


 


FOR SHARES PURCHASED PURSUANT TO ANY AWARD, (III) THE METHOD FOR SATISFACTION OF
ANY TAX WITHHOLDING OBLIGATION ARISING IN CONNECTION WITH AWARD, INCLUDING BY
THE WITHHOLDING OR DELIVERY OF SHARES OF STOCK, (IV) THE TIMING, TERMS AND
CONDITIONS OF THE EXERCISABILITY OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED
PURSUANT THERETO, (V) THE TIME OF THE EXPIRATION OF ANY AWARD, (VI) THE EFFECT
OF THE PARTICIPANT’S TERMINATION OF SERVICE ON ANY OF THE FOREGOING, AND
(VII) ALL OTHER TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO ANY AWARD OR
SHARES ACQUIRED PURSUANT THERETO NOT INCONSISTENT WITH THE TERMS OF THE PLAN;


 


(E)                                  TO APPROVE ONE OR MORE FORMS OF AWARD
AGREEMENT;


 


(F)                                    TO AMEND, MODIFY, EXTEND, CANCEL OR RENEW
ANY AWARD OR TO WAIVE ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO ANY AWARD OR
ANY SHARES ACQUIRED PURSUANT THERETO;


 


(G)                                 TO ACCELERATE, CONTINUE, EXTEND OR DEFER THE
EXERCISABILITY OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO,
INCLUDING WITH RESPECT TO THE PERIOD FOLLOWING A PARTICIPANT’S TERMINATION OF
SERVICE;


 


(H)                                 WITHOUT THE CONSENT OF THE AFFECTED
PARTICIPANT AND NOTWITHSTANDING THE PROVISIONS OF ANY AWARD AGREEMENT TO THE
CONTRARY, TO UNILATERALLY SUBSTITUTE AT ANY TIME A STOCK APPRECIATION RIGHT
PROVIDING FOR SETTLEMENT SOLELY IN SHARES OF STOCK IN PLACE OF ANY OUTSTANDING
OPTION, PROVIDED THAT SUCH STOCK APPRECIATION RIGHT COVERS THE SAME NUMBER OF
SHARES OF STOCK AND PROVIDES FOR THE SAME EXERCISE PRICE (SUBJECT IN EACH CASE
TO ADJUSTMENT IN ACCORDANCE WITH SECTION 4.3) AS THE REPLACED OPTION AND
OTHERWISE PROVIDES SUBSTANTIALLY EQUIVALENT TERMS AND CONDITIONS AS THE REPLACED
OPTION, AS DETERMINED BY THE BOARD;


 


(I)                                     TO PRESCRIBE, AMEND OR RESCIND RULES,
GUIDELINES AND POLICIES RELATING TO THE PLAN, OR TO ADOPT SUB-PLANS OR
SUPPLEMENTS TO, OR ALTERNATIVE VERSIONS OF, THE PLAN, INCLUDING, WITHOUT
LIMITATION, AS THE BOARD DEEMS NECESSARY OR DESIRABLE TO COMPLY WITH THE LAWS OR
REGULATIONS OF OR TO ACCOMMODATE THE TAX POLICY, ACCOUNTING PRINCIPLES OR CUSTOM
OF, FOREIGN JURISDICTIONS WHOSE CITIZENS MAY BE GRANTED AWARDS; AND


 


(J)                                     TO CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT AND
TO MAKE ALL OTHER DETERMINATIONS AND TAKE SUCH OTHER ACTIONS WITH RESPECT TO THE
PLAN OR ANY AWARD AS THE BOARD MAY DEEM ADVISABLE TO THE EXTENT NOT INCONSISTENT
WITH THE PROVISIONS OF THE PLAN OR APPLICABLE LAW.


 


3.4                                 OPTION OR SAR REPRICING. WITHOUT THE
AFFIRMATIVE VOTE OF HOLDERS OF A MAJORITY OF THE SHARES OF STOCK CAST IN PERSON
OR BY PROXY AT A MEETING OF THE STOCKHOLDERS OF THE COMPANY AT WHICH A QUORUM
REPRESENTING A MAJORITY OF ALL OUTSTANDING SHARES OF STOCK IS PRESENT OR
REPRESENTED BY PROXY, THE BOARD SHALL NOT APPROVE EITHER (A) THE CANCELLATION OF
OUTSTANDING OPTIONS OR SARS AND THE GRANT IN SUBSTITUTION THEREFORE OF NEW
OPTIONS OR SARS HAVING A LOWER EXERCISE PRICE OR (B) THE AMENDMENT OF
OUTSTANDING OPTIONS OR SARS TO REDUCE THE EXERCISE PRICE THEREOF.


 


3.5                                 INDEMNIFICATION. IN ADDITION TO SUCH OTHER
RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR OFFICERS
OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP, MEMBERS OF THE BOARD AND ANY
OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP TO WHOM AUTHORITY TO
ACT FOR THE BOARD OR THE COMPANY IS DELEGATED SHALL BE INDEMNIFIED BY THE
COMPANY AGAINST ALL REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES, ACTUALLY AND
NECESSARILY INCURRED IN CONNECTION WITH THE DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING, OR IN CONNECTION WITH ANY APPEAL THEREIN, TO WHICH THEY OR ANY OF
THEM MAY BE A PARTY BY REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN
CONNECTION WITH THE PLAN, OR ANY RIGHT GRANTED HEREUNDER, AND AGAINST ALL
AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED
BY INDEPENDENT LEGAL COUNSEL SELECTED BY THE COMPANY) OR PAID BY THEM IN
SATISFACTION OF A JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING, EXCEPT IN
RELATION TO MATTERS AS TO WHICH IT SHALL BE ADJUDGED IN SUCH ACTION, SUIT OR
PROCEEDING THAT SUCH PERSON IS LIABLE FOR GROSS NEGLIGENCE, BAD FAITH OR
INTENTIONAL MISCONDUCT IN DUTIES; PROVIDED, HOWEVER, THAT WITHIN SIXTY (60) DAYS
AFTER THE INSTITUTION OF SUCH ACTION, SUIT OR PROCEEDING, SUCH PERSON SHALL
OFFER TO THE COMPANY, IN WRITING, THE OPPORTUNITY AT ITS OWN EXPENSE TO HANDLE
AND DEFEND THE SAME.

 

6

--------------------------------------------------------------------------------


 


4.                                       SHARES SUBJECT TO PLAN.


 


4.1                                 MAXIMUM NUMBER OF SHARES ISSUABLE. SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTIONS 4.2 AND 4.3, THE MAXIMUM AGGREGATE NUMBER
OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN SHALL BE EQUAL TO SIX
HUNDRED THOUSAND (600,000) SHARES, AND SHALL CONSIST OF AUTHORIZED BUT UNISSUED
OR REACQUIRED SHARES OF STOCK OR ANY COMBINATION THEREOF.


 


4.2                                 SHARE ACCOUNTING.


 


(A)                                  EACH SHARE OF STOCK SUBJECT TO AN AWARD
OTHER THAN A FULL VALUE AWARD SHALL BE COUNTED AGAINST THE LIMIT SET FORTH IN
SECTION 4.1 AS ONE (1) SHARE. EACH SHARE OF STOCK SUBJECT TO A FULL VALUE AWARD
SHALL BE COUNTED AGAINST THE LIMIT SET FORTH IN SECTION 4.1 AS ONE AND
THREE-TENTHS (1.3) SHARES.


 


(B)                                 IF AN OUTSTANDING AWARD FOR ANY REASON
EXPIRES OR IS TERMINATED OR CANCELED WITHOUT HAVING BEEN EXERCISED OR SETTLED IN
FULL, OR IF SHARES OF STOCK ACQUIRED PURSUANT TO AN AWARD SUBJECT TO FORFEITURE
OR REPURCHASE ARE FORFEITED OR REPURCHASED BY THE COMPANY FOR AN AMOUNT NOT
GREATER THAN THE PARTICIPANT’S PURCHASE PRICE, THE SHARES OF STOCK ALLOCABLE TO
THE TERMINATED PORTION OF SUCH AWARD OR SUCH FORFEITED OR REPURCHASED SHARES OF
STOCK SHALL AGAIN BE AVAILABLE FOR ISSUANCE UNDER THE PLAN. SHARES WITHHELD OR
REACQUIRED BY THE COMPANY IN SATISFACTION OF TAX WITHHOLDING OBLIGATIONS
PURSUANT TO SECTION 14.2 SHALL NOT AGAIN BE AVAILABLE FOR ISSUANCE UNDER THE
PLAN. UPON PAYMENT IN SHARES OF STOCK PURSUANT TO THE EXERCISE OF AN SAR, THE
NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE REDUCED BY THE
GROSS NUMBER OF SHARES FOR WHICH THE SAR IS EXERCISED. IF THE EXERCISE PRICE OF
AN OPTION IS PAID BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK OWNED BY THE PARTICIPANT, OR BY MEANS OF A NET-EXERCISE, THE
NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE REDUCED BY THE
GROSS NUMBER OF SHARES FOR WHICH THE OPTION IS EXERCISED.


 


4.3                                 ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE. SUBJECT TO ANY REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, IN
THE EVENT OF ANY CHANGE IN THE STOCK EFFECTED WITHOUT RECEIPT OF CONSIDERATION
BY THE COMPANY, WHETHER THROUGH MERGER, CONSOLIDATION, REORGANIZATION,
REINCORPORATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF, COMBINATION OF
SHARES, EXCHANGE OF SHARES, OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE
COMPANY, OR IN THE EVENT OF PAYMENT OF A DIVIDEND OR DISTRIBUTION TO THE
STOCKHOLDERS OF THE COMPANY IN A FORM OTHER THAN STOCK (EXCEPTING NORMAL CASH
DIVIDENDS) THAT HAS A MATERIAL EFFECT ON THE FAIR MARKET VALUE OF SHARES OF
STOCK, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE NUMBER AND KIND OF SHARES
SUBJECT TO THE PLAN AND TO ANY OUTSTANDING AWARDS, IN THE AWARD LIMITS SET FORTH
IN SECTION 5.2 AND IN THE EXERCISE OR PURCHASE PRICE PER SHARE UNDER ANY
OUTSTANDING AWARD IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF PARTICIPANTS’
RIGHTS UNDER THE PLAN. FOR PURPOSES OF THE FOREGOING, CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE TREATED AS “EFFECTED WITHOUT
RECEIPT OF CONSIDERATION BY THE COMPANY.”  IF A MAJORITY OF THE SHARES WHICH ARE
OF THE SAME CLASS AS THE SHARES THAT ARE SUBJECT TO OUTSTANDING AWARDS ARE
EXCHANGED FOR, CONVERTED INTO, OR OTHERWISE BECOME (WHETHER OR NOT PURSUANT TO
AN OWNERSHIP CHANGE EVENT) SHARES OF ANOTHER CORPORATION (THE “NEW SHARES”), THE
BOARD MAY UNILATERALLY AMEND THE OUTSTANDING AWARDS TO PROVIDE THAT SUCH AWARDS
ARE FOR NEW SHARES. IN THE EVENT OF ANY SUCH AMENDMENT, THE NUMBER OF SHARES
SUBJECT TO, AND THE EXERCISE OR PURCHASE PRICE PER SHARE OF, THE OUTSTANDING
AWARDS SHALL BE ADJUSTED IN A FAIR AND EQUITABLE MANNER AS DETERMINED BY THE
BOARD, IN ITS DISCRETION. ANY FRACTIONAL SHARE RESULTING FROM AN ADJUSTMENT
PURSUANT TO THIS SECTION 4.3 SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER,
AND IN NO EVENT MAY THE EXERCISE OR PURCHASE PRICE UNDER ANY AWARD BE DECREASED
TO AN AMOUNT LESS THAN THE PAR VALUE, IF ANY, OF THE STOCK SUBJECT TO SUCH
AWARD. THE BOARD IN ITS SOLE DISCRETION, MAY ALSO MAKE SUCH ADJUSTMENTS IN THE
TERMS OF ANY AWARD TO REFLECT, OR RELATED TO, SUCH CHANGES IN THE CAPITAL
STRUCTURE OF THE COMPANY OR DISTRIBUTIONS AS IT DEEMS APPROPRIATE. THE
ADJUSTMENTS DETERMINED BY THE BOARD PURSUANT TO THIS SECTION SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 

7

--------------------------------------------------------------------------------


 


5.                                       ELIGIBILITY, PARTICIPATION AND AWARD
LIMITATIONS.

 


5.1                                 PERSONS ELIGIBLE FOR AWARDS. ONLY THOSE
PERSONS WHO, AT THE TIME OF GRANT, ARE SERVING AS OUTSIDE DIRECTORS SHALL BE
ELIGIBLE TO BECOME PARTICIPANTS AND TO BE GRANTED AWARDS.


 


5.2                                 ANNUAL AWARD LIMITS. SUBJECT TO ADJUSTMENT
AS PROVIDED IN SECTION 4.3, NO PARTICIPANT MAY BE GRANTED WITHIN ANY FISCAL YEAR
OF THE COMPANY ONE OR MORE AWARDS FOR MORE THAN TWENTY THOUSAND (20,000) SHARES;
PROVIDED, HOWEVER, THAT THE FOREGOING ANNUAL LIMIT SHALL BE INCREASED BY ONE OR
MORE OF THE FOLLOWING ADDITIONS, AS APPLICABLE: (I) AN ADDITIONAL FORTY THOUSAND
(40,000) SHARES IN THE FISCAL YEAR IN WHICH THE PARTICIPANT IS FIRST APPOINTED
OR ELECTED TO THE BOARD AS AN OUTSIDE DIRECTOR, (II) AN ADDITIONAL TEN THOUSAND
(10,000) SHARES IN ANY FISCAL YEAR IN WHICH THE PARTICIPANT IS SERVING AS THE
CHAIRMAN OF THE BOARD OR LEAD DIRECTOR, (III) AN ADDITIONAL TWO THOUSAND FIVE
HUNDRED (2,500) SHARES PER COMMITTEE IN ANY FISCAL YEAR IN WHICH THE PARTICIPANT
IS SERVING ON ONE OR MORE COMMITTEES OF THE BOARD OTHER THAN AS THE CHAIRMAN OF
THE COMMITTEE, AND (IV) AN ADDITIONAL FIVE THOUSAND (5,000) SHARES PER COMMITTEE
IN ANY FISCAL YEAR IN WHICH THE PARTICIPANT IS SERVING ON ONE OR MORE COMMITTEES
OF THE BOARD AS THE CHAIRMAN OF THE COMMITTEE.


 


6.                                       OUTSIDE DIRECTOR AWARDS.


 

From time to time, the Board shall set the amount(s) and type(s) of Awards that
shall be granted to all Outside Directors on a periodic, nondiscriminatory basis
pursuant to the Plan, as well as the additional amount(s) and type(s) of Awards,
if any, to be awarded, also on a periodic, nondiscriminatory basis, in
consideration of one or more of the following: (a) the initial election or
appointment of an individual to the Board as an Outside Director, (b) an Outside
Director’s service as Chairman of the Board or Lead Director, (c) an Outside
Director’s service other than as chairman on one or more of the committees of
the Board, and (d) an Outside Director’s service as the chairman of one or more
committees of the Board. The terms and conditions of each Award shall comply
with the applicable provisions of the Plan. Subject to the limits set forth in
Section 5.2 and the foregoing, the Board shall grant Awards having such terms
and conditions as it shall from time to time determine.

 


7.                                       STOCK OPTIONS.


 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference, including the provisions of Section 16 with respect to
Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

 


7.1                                 EXERCISE PRICE. THE EXERCISE PRICE FOR EACH
OPTION SHALL BE THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE
OF GRANT OF THE OPTION. NOTWITHSTANDING THE FOREGOING, AN OPTION MAY BE GRANTED
WITH AN EXERCISE PRICE LOWER THAN THE MINIMUM EXERCISE PRICE SET FORTH ABOVE IF
SUCH OPTION IS GRANTED PURSUANT TO AN ASSUMPTION OR SUBSTITUTION FOR ANOTHER
OPTION IN A MANNER THAT WOULD QUALIFY UNDER THE PROVISIONS OF SECTION 424(A) OF
THE CODE.


 


7.2                                 EXERCISABILITY AND TERM OF OPTIONS. OPTIONS
SHALL BE EXERCISABLE AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND
SUBJECT TO SUCH TERMS, CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS
SHALL BE DETERMINED BY THE BOARD AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH OPTION; PROVIDED, HOWEVER, THAT NO OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF TEN (10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION.
SUBJECT TO THE FOREGOING, UNLESS OTHERWISE SPECIFIED BY THE BOARD IN THE GRANT
OF AN OPTION, EACH OPTION SHALL TERMINATE TEN (10) YEARS AFTER THE EFFECTIVE
DATE OF GRANT OF THE OPTION, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH ITS
PROVISIONS.


 


7.3                                 PAYMENT OF EXERCISE PRICE.


 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED. EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF
SHARES OF STOCK BEING PURCHASED PURSUANT TO ANY OPTION SHALL BE MADE (I) IN CASH
OR BY CHECK OR CASH EQUIVALENT, (II) BY TENDER TO THE COMPANY, OR

 

8

--------------------------------------------------------------------------------


 


ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE PARTICIPANT HAVING
A FAIR MARKET VALUE NOT LESS THAN THE EXERCISE PRICE, (III) BY DELIVERY OF A
PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A
BROKER PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR
LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE
OF THE OPTION (INCLUDING, WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH
THE PROVISIONS OF REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM) (A “CASHLESS EXERCISE”), (IV) BY
DELIVERY OF A PROPERLY EXECUTED NOTICE ELECTING A NET-EXERCISE, (V) BY SUCH
OTHER CONSIDERATION AS MAY BE APPROVED BY THE BOARD FROM TIME TO TIME TO THE
EXTENT PERMITTED BY APPLICABLE LAW, OR (VI) BY ANY COMBINATION THEREOF. THE
BOARD MAY AT ANY TIME OR FROM TIME TO TIME GRANT OPTIONS WHICH DO NOT PERMIT ALL
OF THE FOREGOING FORMS OF CONSIDERATION TO BE USED IN PAYMENT OF THE EXERCISE
PRICE OR WHICH OTHERWISE RESTRICT ONE OR MORE FORMS OF CONSIDERATION.


 


(B)                                 LIMITATIONS ON FORMS OF CONSIDERATION.


 

(I)                                     TENDER OF STOCK. NOTWITHSTANDING THE
FOREGOING, AN OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK TO THE EXTENT SUCH TENDER OR
ATTESTATION WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW,
REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK.
UNLESS OTHERWISE PROVIDED BY THE BOARD, AN OPTION MAY NOT BE EXERCISED BY TENDER
TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH
SHARES EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX (6) MONTHS
(OR SUCH OTHER PERIOD, IF ANY, AS THE BOARD MAY PERMIT) AND NOT USED FOR ANOTHER
OPTION EXERCISE BY ATTESTATION DURING SUCH PERIOD, OR WERE NOT ACQUIRED,
DIRECTLY OR INDIRECTLY, FROM THE COMPANY.

 

(II)                                  CASHLESS EXERCISE. THE COMPANY RESERVES,
AT ANY AND ALL TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION,
TO ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURES FOR THE
EXERCISE OF OPTIONS BY MEANS OF A CASHLESS EXERCISE, INCLUDING WITH RESPECT TO
ONE OR MORE PARTICIPANTS SPECIFIED BY THE COMPANY NOTWITHSTANDING THAT SUCH
PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHER PARTICIPANTS.

 


7.4                                 EFFECT OF TERMINATION OF SERVICE.


 


(A)                                  OPTION EXERCISABILITY. SUBJECT TO EARLIER
TERMINATION OF THE OPTION AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE
PROVIDED BY THE BOARD IN THE GRANT OF AN OPTION AND SET FORTH IN THE AWARD
AGREEMENT, AN OPTION SHALL TERMINATE IMMEDIATELY UPON THE PARTICIPANT’S
TERMINATION OF SERVICE TO THE EXTENT THAT IT IS THEN UNVESTED AND SHALL BE
EXERCISABLE AFTER THE PARTICIPANT’S TERMINATION OF SERVICE TO THE EXTENT IT IS
THEN VESTED ONLY DURING THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH
THIS SECTION AND THEREAFTER SHALL TERMINATE:


 

(I)                                     DISABILITY. IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE
EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE DATE OF EXPIRATION OF THE
OPTION’S TERM AS SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH OPTION (THE
“OPTION EXPIRATION DATE”); PROVIDED, HOWEVER, THAT IF THE PARTICIPANT HAS SERVED
CONTINUOUSLY ON THE BOARD FOR AT LEAST TWO (2) YEARS PRIOR TO SUCH TERMINATION
OF SERVICE, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED
SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE) AT ANY TIME PRIOR TO THE OPTION EXPIRATION DATE.

 

(II)                                  DEATH. IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY
REASON OF THE PARTICIPANT’S DEATH AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE
(12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE; PROVIDED, HOWEVER, THAT IF
THE PARTICIPANT HAS SERVED CONTINUOUSLY ON THE BOARD FOR AT LEAST TWO (2) YEARS
PRIOR TO SUCH TERMINATION OF SERVICE, THE OPTION,

 

9

--------------------------------------------------------------------------------


 

TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH
THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR
THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE
OPTION EXPIRATION DATE. THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES WITHIN THREE (3) MONTHS
AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.

 

(III)                               RETIREMENT. IF THE PARTICIPANT ‘S SERVICE
TERMINATES BECAUSE OF THE RETIREMENT OF THE PARTICIPANT, THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT ‘S SERVICE TERMINATED, MAY BE EXERCISED AT ANY TIME PRIOR TO THE
OPTION EXPIRATION DATE.

 

(IV)                              OTHER TERMINATION OF SERVICE. IF THE
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, EXCEPT DISABILITY, DEATH OR
RETIREMENT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED
SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF THREE
(3) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.

 


(B)                                 EXTENSION IF EXERCISE PREVENTED BY LAW.
NOTWITHSTANDING THE FOREGOING, IF THE EXERCISE OF AN OPTION WITHIN THE
APPLICABLE TIME PERIODS SET FORTH IN SECTION 7.4(A) IS PREVENTED BY THE
PROVISIONS OF SECTION 13 BELOW, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THREE
(3) MONTHS AFTER THE DATE THE PARTICIPANT IS NOTIFIED BY THE COMPANY THAT THE
OPTION IS EXERCISABLE, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION
DATE.


 


(C)                                  EXTENSION IF PARTICIPANT SUBJECT TO
SECTION 16(B). NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE
TIME PERIODS SET FORTH IN SECTION 7.4(A) OF SHARES ACQUIRED UPON THE EXERCISE OF
THE OPTION WOULD SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE
EXCHANGE ACT, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF
(I) THE TENTH (10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY
THE PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED
AND NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR
(III) THE OPTION EXPIRATION DATE.


 


7.5           TRANSFERABILITY OF OPTIONS. DURING THE LIFETIME OF THE
PARTICIPANT, AN OPTION SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. AN OPTION SHALL NOT BE SUBJECT
IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION. NOTWITHSTANDING THE FOREGOING, AN OPTION SHALL BE ASSIGNABLE OR
TRANSFERABLE SUBJECT TO THE APPLICABLE LIMITATIONS, IF ANY, DESCRIBED IN THE
GENERAL INSTRUCTIONS TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES
ACT.


 


8.                                       STOCK APPRECIATION RIGHTS.


 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Board shall
from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference, including provisions of Section 16 with respect
to Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

 


8.1                                 TYPES OF SARS AUTHORIZED. SARS MAY BE
GRANTED IN TANDEM WITH ALL OR ANY PORTION OF A RELATED OPTION (A “TANDEM SAR”)
OR MAY BE GRANTED INDEPENDENTLY OF ANY OPTION (A “FREESTANDING SAR”). A TANDEM
SAR MAY ONLY BE GRANTED CONCURRENTLY WITH THE GRANT OF THE RELATED OPTION.


 


8.2                                 EXERCISE PRICE. THE EXERCISE PRICE FOR EACH
SAR SHALL BE ESTABLISHED IN THE DISCRETION OF THE BOARD; PROVIDED, HOWEVER, THAT
(A) THE EXERCISE PRICE PER SHARE SUBJECT TO A TANDEM SAR SHALL BE THE EXERCISE
PRICE PER SHARE UNDER THE RELATED OPTION AND (B) THE EXERCISE PRICE PER SHARE
SUBJECT TO

 

10

--------------------------------------------------------------------------------


 


A FREESTANDING SAR SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.


 


8.3                                 EXERCISABILITY AND TERM OF SARS.


 


(A)                                  TANDEM SARS. TANDEM SARS SHALL BE
EXERCISABLE ONLY AT THE TIME AND TO THE EXTENT, AND ONLY TO THE EXTENT, THAT THE
RELATED OPTION IS EXERCISABLE, SUBJECT TO SUCH PROVISIONS AS THE BOARD
MAY SPECIFY WHERE THE TANDEM SAR IS GRANTED WITH RESPECT TO LESS THAN THE FULL
NUMBER OF SHARES OF STOCK SUBJECT TO THE RELATED OPTION. THE BOARD MAY, IN ITS
DISCRETION, PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A TANDEM SAR THAT SUCH SAR
MAY NOT BE EXERCISED WITHOUT THE ADVANCE APPROVAL OF THE COMPANY AND, IF SUCH
APPROVAL IS NOT GIVEN, THEN THE OPTION SHALL NEVERTHELESS REMAIN EXERCISABLE IN
ACCORDANCE WITH ITS TERMS. A TANDEM SAR SHALL TERMINATE AND CEASE TO BE
EXERCISABLE NO LATER THAN THE DATE ON WHICH THE RELATED OPTION EXPIRES OR IS
TERMINATED OR CANCELED. UPON THE EXERCISE OF A TANDEM SAR WITH RESPECT TO SOME
OR ALL OF THE SHARES SUBJECT TO SUCH SAR, THE RELATED OPTION SHALL BE CANCELED
AUTOMATICALLY AS TO THE NUMBER OF SHARES WITH RESPECT TO WHICH THE TANDEM SAR
WAS EXERCISED. UPON THE EXERCISE OF AN OPTION RELATED TO A TANDEM SAR AS TO SOME
OR ALL OF THE SHARES SUBJECT TO SUCH OPTION, THE RELATED TANDEM SAR SHALL BE
CANCELED AUTOMATICALLY AS TO THE NUMBER OF SHARES WITH RESPECT TO WHICH THE
RELATED OPTION WAS EXERCISED.


 


(B)                                 FREESTANDING SARS. FREESTANDING SARS SHALL
BE EXERCISABLE AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT
TO SUCH TERMS, CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE
DETERMINED BY THE BOARD AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH
SAR; PROVIDED, HOWEVER, THAT NO FREESTANDING SAR SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF TEN (10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH SAR.


 


8.4                                 EXERCISE OF SARS. UPON THE EXERCISE (OR
DEEMED EXERCISE PURSUANT TO SECTION 8.5) OF AN SAR, THE PARTICIPANT (OR THE
PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO
EXERCISE THE SAR BY REASON OF THE PARTICIPANT’S DEATH) SHALL BE ENTITLED TO
RECEIVE PAYMENT OF AN AMOUNT FOR EACH SHARE WITH RESPECT TO WHICH THE SAR IS
EXERCISED EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE DATE OF EXERCISE OF THE SAR OVER THE EXERCISE PRICE. PAYMENT OF
SUCH AMOUNT SHALL BE MADE SOLELY IN SHARES OF STOCK. UNLESS OTHERWISE PROVIDED
IN THE AWARD AGREEMENT EVIDENCING A FREESTANDING SAR, PAYMENT UPON THE EXERCISE
OF EACH SAR SHALL BE MADE IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE
DATE OF EXERCISE OF THE SAR. THE AWARD AGREEMENT EVIDENCING ANY FREESTANDING SAR
MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS IN COMPLIANCE
WITH SECTION 409A. THE NUMBER OF SHARES TO BE ISSUED IN PAYMENT OF AN SAR SHALL
BE DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DATE OF EXERCISE OF THE SAR. FOR PURPOSES OF SECTION 8, AN SAR SHALL BE DEEMED
EXERCISED ON THE DATE ON WHICH THE COMPANY RECEIVES NOTICE OF EXERCISE FROM THE
PARTICIPANT OR AS OTHERWISE PROVIDED IN SECTION 8.5.


 


8.5                                 DEEMED EXERCISE OF SARS. IF, ON THE DATE ON
WHICH AN SAR WOULD OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS
EXERCISABLE IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO
EXERCISED, WOULD RESULT IN A PAYMENT TO THE HOLDER OF SUCH SAR, THEN ANY PORTION
OF SUCH SAR WHICH HAS NOT PREVIOUSLY BEEN EXERCISED SHALL AUTOMATICALLY BE
DEEMED TO BE EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


 


8.6                                 EFFECT OF TERMINATION OF SERVICE. SUBJECT TO
EARLIER TERMINATION OF THE SAR AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE
PROVIDED BY THE BOARD IN THE GRANT OF AN SAR AND SET FORTH IN THE AWARD
AGREEMENT, AN SAR SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION OF
SERVICE ONLY TO THE EXTENT AND DURING THE APPLICABLE TIME PERIOD DETERMINED IN
ACCORDANCE WITH SECTION 7.4 (TREATING THE SAR AS IF IT WERE AN OPTION) AND
THEREAFTER SHALL TERMINATE.


 


8.7                                 TRANSFERABILITY OF SARS. DURING THE LIFETIME
OF THE PARTICIPANT, AN SAR SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. AN SAR SHALL NOT BE SUBJECT IN
ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION. NOTWITHSTANDING THE FOREGOING, AN SAR SHALL BE

 

11

--------------------------------------------------------------------------------


 


ASSIGNABLE OR TRANSFERABLE SUBJECT TO THE APPLICABLE LIMITATIONS, IF ANY,
DESCRIBED IN THE GENERAL INSTRUCTIONS TO FORM S-8 REGISTRATION STATEMENT UNDER
THE SECURITIES ACT.


 


9.                                       RESTRICTED STOCK UNIT AWARDS.


 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Board shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference, including the provisions of Section 16 with
respect to Section 409A, if applicable, and shall comply with and be subject to
the following terms and conditions:

 


9.1           PURCHASE PRICE. NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) SHALL BE REQUIRED AS A CONDITION OF RECEIVING A RESTRICTED
STOCK UNIT AWARD, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT. NOTWITHSTANDING THE
FOREGOING, IF REQUIRED BY APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL
FURNISH CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES RENDERED TO A
PARTICIPATING COMPANY OR FOR ITS BENEFIT HAVING A VALUE NOT LESS THAN THE PAR
VALUE OF THE SHARES OF STOCK ISSUED UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT
AWARD.


 


9.2                                 VESTING. RESTRICTED STOCK UNITS SHALL BE
MADE SUBJECT TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE
REQUIREMENTS, CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA AS SHALL BE
ESTABLISHED BY THE BOARD AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH
AWARD.


 


9.3                                 VOTING RIGHTS, DIVIDEND EQUIVALENT RIGHTS
AND DISTRIBUTIONS. PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO
SHARES OF STOCK REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE
ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF
THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, THE
BOARD, IN ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY
RESTRICTED STOCK UNIT AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK
DURING THE PERIOD BEGINNING ON THE DATE SUCH AWARD IS GRANTED AND ENDING, WITH
RESPECT TO THE PARTICULAR SHARES SUBJECT TO THE AWARD, ON THE EARLIER OF THE
DATE THE AWARD IS SETTLED OR THE DATE ON WHICH IT IS TERMINATED. SUCH DIVIDEND
EQUIVALENTS, IF ANY, SHALL BE PAID BY CREDITING THE PARTICIPANT WITH ADDITIONAL
WHOLE RESTRICTED STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON
STOCK. THE NUMBER OF ADDITIONAL RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST
WHOLE NUMBER) TO BE SO CREDITED SHALL BE DETERMINED BY DIVIDING (A) THE AMOUNT
OF CASH DIVIDENDS PAID ON SUCH DATE WITH RESPECT TO THE NUMBER OF SHARES OF
STOCK REPRESENTED BY THE RESTRICTED STOCK UNITS PREVIOUSLY CREDITED TO THE
PARTICIPANT BY (B) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE. SUCH
ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND
CONDITIONS AND SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS
SOON THEREAFTER AS PRACTICABLE) AS THE RESTRICTED STOCK UNITS ORIGINALLY SUBJECT
TO THE RESTRICTED STOCK UNIT AWARD. IN THE EVENT OF A DIVIDEND OR DISTRIBUTION
PAID IN SHARES OF STOCK OR OTHER PROPERTY OR ANY OTHER ADJUSTMENT MADE UPON A
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4.3,
APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S RESTRICTED STOCK UNIT
AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE UPON SETTLEMENT ANY AND ALL
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL
CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD BE ENTITLED BY REASON OF THE
SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD, AND ALL SUCH NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY SHALL BE IMMEDIATELY
SUBJECT TO THE SAME VESTING CONDITIONS AS ARE APPLICABLE TO THE AWARD.


 


9.4                                 EFFECT OF TERMINATION OF SERVICE. UNLESS
OTHERWISE PROVIDED BY THE BOARD AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
A RESTRICTED STOCK UNIT AWARD, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY
REASON, WHETHER VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR
DISABILITY), THEN THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED
STOCK UNITS PURSUANT TO THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS
OF THE DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE.


 


9.5                                 SETTLEMENT OF RESTRICTED STOCK UNIT AWARDS.
THE COMPANY SHALL ISSUE TO A PARTICIPANT ON THE DATE ON WHICH RESTRICTED STOCK
UNITS SUBJECT TO THE PARTICIPANT’S RESTRICTED STOCK UNIT

 

12

--------------------------------------------------------------------------------


 


AWARD VEST OR ON SUCH OTHER DATE DETERMINED BY THE BOARD, IN ITS DISCRETION, AND
SET FORTH IN THE AWARD AGREEMENT ONE (1) SHARE OF STOCK (AND/OR ANY OTHER NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY PURSUANT TO AN ADJUSTMENT
DESCRIBED IN SECTION 9.3) FOR EACH RESTRICTED STOCK UNIT THEN BECOMING VESTED OR
OTHERWISE TO BE SETTLED ON SUCH DATE, SUBJECT TO THE WITHHOLDING OF APPLICABLE
TAXES, IF ANY. IF PERMITTED BY THE BOARD, SUBJECT TO THE PROVISIONS OF
SECTION 16 WITH RESPECT TO SECTION 409A, THE PARTICIPANT MAY ELECT IN ACCORDANCE
WITH TERMS SPECIFIED IN THE AWARD AGREEMENT TO DEFER RECEIPT OF ALL OR ANY
PORTION OF THE SHARES OF STOCK OR OTHER PROPERTY OTHERWISE ISSUABLE TO THE
PARTICIPANT PURSUANT TO THIS SECTION, AND SUCH DEFERRED ISSUANCE DATE(S) ELECTED
BY THE PARTICIPANT SHALL BE SET FORTH IN THE AWARD AGREEMENT. THE BOARD, IN ITS
DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A RESTRICTED STOCK
UNIT AWARD THAT, IF THE SETTLEMENT OF THE AWARD WITH RESPECT TO ANY SHARES WOULD
OTHERWISE OCCUR ON A DAY ON WHICH THE SALE OF SUCH SHARES WOULD VIOLATE THE
COMPANY’S INSIDER TRADING POLICY, THEN THE SETTLEMENT WITH RESPECT TO SUCH
SHARES SHALL OCCUR ON THE NEXT DAY ON WHICH THE SALE OF SUCH SHARES WOULD NOT
VIOLATE THE INSIDER TRADING POLICY.


 


9.6                                 NONTRANSFERABILITY OF RESTRICTED STOCK UNIT
AWARDS. THE RIGHT TO RECEIVE SHARES PURSUANT TO A RESTRICTED STOCK UNIT AWARD
SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A RESTRICTED STOCK
UNIT AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR
HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.


 


10.                                 DEFERRED COMPENSATION AWARDS.


 


10.1                           ESTABLISHMENT OF DEFERRED COMPENSATION AWARD
PROGRAMS. THIS SECTION 10 SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE BOARD
DETERMINES TO ESTABLISH A PROGRAM PURSUANT TO THIS SECTION. THE BOARD, IN ITS
DISCRETION AND UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE, SUBJECT TO
THE PROVISIONS OF SECTION 16 WITH RESPECT TO SECTION 409A, MAY ESTABLISH ONE OR
MORE PROGRAMS PURSUANT TO THE PLAN UNDER WHICH:


 


(A)                                  ELECTIVE CASH COMPENSATION REDUCTION
AWARDS. PARTICIPANTS MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE
BOARD AND COMPLYING WITH SECTION 409A, TO REDUCE SUCH PARTICIPANT’S COMPENSATION
OTHERWISE PAYABLE IN CASH (SUBJECT TO ANY MINIMUM OR MAXIMUM REDUCTIONS IMPOSED
BY THE BOARD) AND TO BE GRANTED AUTOMATICALLY AT SUCH TIME OR TIMES AS SPECIFIED
BY THE BOARD ONE OR MORE AWARDS OF STOCK UNITS WITH RESPECT TO SUCH NUMBERS OF
SHARES OF STOCK AS DETERMINED IN ACCORDANCE WITH THE RULES OF THE PROGRAM
ESTABLISHED BY THE BOARD AND HAVING SUCH OTHER TERMS AND CONDITIONS AS
ESTABLISHED BY THE BOARD.


 


(B)                                 STOCK ISSUANCE DEFERRAL AWARDS. PARTICIPANTS
MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE BOARD AND COMPLYING WITH
SECTION 409A, TO BE GRANTED AUTOMATICALLY AN AWARD OF STOCK UNITS WITH RESPECT
TO SUCH NUMBER OF SHARES OF STOCK AND UPON SUCH OTHER TERMS AND CONDITIONS AS
ESTABLISHED BY THE BOARD IN LIEU OF:


 

(I)                                     SHARES OF STOCK OTHERWISE ISSUABLE TO
SUCH PARTICIPANT UPON THE EXERCISE OF AN OPTION; OR

 

(II)                                  SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH
PARTICIPANT UPON THE EXERCISE OF AN SAR.

 


10.2                           TERMS AND CONDITIONS OF DEFERRED COMPENSATION
AWARDS. DEFERRED COMPENSATION AWARDS GRANTED PURSUANT TO THIS SECTION 10 SHALL
BE EVIDENCED BY AWARD AGREEMENTS IN SUCH FORM AS THE BOARD SHALL FROM TIME TO
TIME ESTABLISH. NO SUCH DEFERRED COMPENSATION AWARD OR PURPORTED DEFERRED
COMPENSATION AWARD SHALL BE A VALID AND BINDING OBLIGATION OF THE COMPANY UNLESS
EVIDENCED BY A FULLY EXECUTED AWARD AGREEMENT. AWARD AGREEMENTS EVIDENCING
DEFERRED COMPENSATION AWARDS MAY INCORPORATE ALL OR ANY OF THE TERMS OF THE PLAN
BY REFERENCE, INCLUDING THE PROVISIONS OF

 

13

--------------------------------------------------------------------------------


 


SECTION 16 WITH RESPECT TO SECTION 409A, AND, EXCEPT AS PROVIDED BELOW, SHALL
COMPLY WITH AND BE SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 9.


 


(A)                                  VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS
AND DISTRIBUTIONS. PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO
SHARES OF STOCK REPRESENTED BY STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF
SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY
OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF
CASH DIVIDENDS ON STOCK DURING THE PERIOD BEGINNING ON THE DATE THE STOCK UNITS
ARE GRANTED AUTOMATICALLY TO THE PARTICIPANT AND ENDING ON THE EARLIER OF THE
DATE ON WHICH SUCH STOCK UNITS ARE SETTLED OR THE DATE ON WHICH THEY ARE
FORFEITED. SUCH DIVIDEND EQUIVALENTS SHALL BE PAID BY CREDITING THE PARTICIPANT
WITH ADDITIONAL WHOLE STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH
DIVIDENDS ON STOCK. THE NUMBER OF ADDITIONAL STOCK UNITS (ROUNDED TO THE NEAREST
WHOLE NUMBER) TO BE SO CREDITED SHALL BE DETERMINED BY DIVIDING (I) THE AMOUNT
OF CASH DIVIDENDS PAID ON THE DIVIDEND PAYMENT DATE WITH RESPECT TO THE NUMBER
OF SHARES OF STOCK REPRESENTED BY THE STOCK UNITS PREVIOUSLY CREDITED TO THE
PARTICIPANT BY (II) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE. SUCH
ADDITIONAL STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND
SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER
AS PRACTICABLE) AS THE STOCK UNITS ORIGINALLY SUBJECT TO THE STOCK UNIT AWARD.
IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR OTHER
PROPERTY OR ANY OTHER ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF
THE COMPANY AS DESCRIBED IN SECTION 4.3, APPROPRIATE ADJUSTMENTS SHALL BE MADE
IN THE PARTICIPANT’S STOCK UNIT AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE
UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD.


 


(B)                                 SETTLEMENT OF STOCK UNIT AWARDS. A
PARTICIPANT ELECTING TO RECEIVE AN AWARD OF STOCK UNITS PURSUANT TO THIS
SECTION 10 SHALL SPECIFY AT THE TIME OF SUCH ELECTION A SETTLEMENT DATE WITH
RESPECT TO SUCH AWARD WHICH COMPLIES WITH SECTION 409A. THE COMPANY SHALL ISSUE
TO THE PARTICIPANT ON THE SETTLEMENT DATE ELECTED BY THE PARTICIPANT, OR AS SOON
THEREAFTER AS PRACTICABLE, A NUMBER OF WHOLE SHARES OF STOCK EQUAL TO THE NUMBER
OF VESTED STOCK UNITS SUBJECT TO THE STOCK UNIT AWARD. SUCH SHARES OF STOCK
SHALL BE FULLY VESTED, AND THE PARTICIPANT SHALL NOT BE REQUIRED TO PAY ANY
ADDITIONAL CONSIDERATION (OTHER THAN APPLICABLE TAX WITHHOLDING) TO ACQUIRE SUCH
SHARES.


 


11.                                 STANDARD FORMS OF AWARD AGREEMENT.


 


11.1                           AWARD AGREEMENT. EACH AWARD SHALL COMPLY WITH AND
BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE APPROPRIATE FORM OF
AWARD AGREEMENT APPROVED BY THE BOARD AND AS AMENDED FROM TIME TO TIME. ANY
AWARD AGREEMENT MAY CONSIST OF AN APPROPRIATE FORM OF NOTICE OF GRANT AND A
FORM OF AGREEMENT INCORPORATED THEREIN BY REFERENCE, OR SUCH OTHER FORM OR
FORMS, INCLUDING ELECTRONIC MEDIA, AS THE BOARD MAY APPROVE FROM TIME TO TIME.


 


11.2                           AUTHORITY TO VARY TERMS. THE BOARD SHALL HAVE THE
AUTHORITY FROM TIME TO TIME TO VARY THE TERMS OF ANY STANDARD FORM OF AWARD
AGREEMENT EITHER IN CONNECTION WITH THE GRANT OR AMENDMENT OF AN INDIVIDUAL
AWARD OR IN CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD FORM OR FORMS;
PROVIDED, HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY SUCH NEW, REVISED OR
AMENDED STANDARD FORM OR FORMS OF AWARD AGREEMENT ARE NOT INCONSISTENT WITH THE
TERMS OF THE PLAN.


 


12.                                 CHANGE IN CONTROL.


 


12.1                           EFFECT OF CHANGE IN CONTROL ON OPTIONS AND SARS.


 


(A)                                  ACCELERATED VESTING. NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT OF A CHANGE IN
CONTROL, EACH OPTION HELD BY A PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED
PRIOR TO THE DATE OF SUCH CHANGE IN CONTROL SHALL BECOME IMMEDIATELY EXERCISABLE
AND VESTED IN FULL AS OF SUCH DATE, SUBJECT TO THE CONSUMMATION OF THE CHANGE IN
CONTROL.

 

14

--------------------------------------------------------------------------------


 


(B)                                 ASSUMPTION OR SUBSTITUTION. IN THE EVENT OF
A CHANGE IN CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR, OR PURCHASING ENTITY
OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”), MAY, WITHOUT THE CONSENT
OF ANY PARTICIPANT, EITHER ASSUME OR CONTINUE THE COMPANY’S RIGHTS AND
OBLIGATIONS UNDER OUTSTANDING OPTIONS AND SARS OR SUBSTITUTE FOR OUTSTANDING
OPTIONS AND SARS SUBSTANTIALLY EQUIVALENT OPTIONS AND STOCK APPRECIATION RIGHTS
(AS THE CASE MAY BE) FOR THE ACQUIROR’S STOCK. ANY OPTIONS OR SARS WHICH ARE
NEITHER ASSUMED OR CONTINUED BY THE ACQUIROR IN CONNECTION WITH THE CHANGE IN
CONTROL NOR EXERCISED AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL
SHALL TERMINATE AND CEASE TO BE OUTSTANDING EFFECTIVE AS OF THE TIME OF
CONSUMMATION OF THE CHANGE IN CONTROL.


 


(C)                                  CASH-OUT. THE BOARD MAY, IN ITS SOLE
DISCRETION AND WITHOUT THE CONSENT OF ANY PARTICIPANT, DETERMINE THAT, UPON THE
OCCURRENCE OF A CHANGE IN CONTROL, EACH OR ANY OPTION OR SAR OUTSTANDING
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL SHALL BE CANCELED IN EXCHANGE FOR A
PAYMENT WITH RESPECT TO EACH VESTED SHARE (AND EACH UNVESTED SHARE, IF SO
DETERMINED BY THE BOARD) OF STOCK SUBJECT TO SUCH CANCELED OPTION OR SAR IN
(I) CASH, (II) STOCK OF THE COMPANY OR OF A CORPORATION OR OTHER BUSINESS ENTITY
A PARTY TO THE CHANGE IN CONTROL, OR (III) OTHER PROPERTY WHICH, IN ANY SUCH
CASE, SHALL BE IN AN AMOUNT HAVING A FAIR MARKET VALUE EQUAL TO THE EXCESS OF
THE FAIR MARKET VALUE OF THE CONSIDERATION TO BE PAID PER SHARE OF STOCK IN THE
CHANGE IN CONTROL OVER THE EXERCISE PRICE PER SHARE UNDER SUCH OPTION OR SAR
(THE “SPREAD”). IN THE EVENT SUCH DETERMINATION IS MADE BY THE BOARD, THE SPREAD
(REDUCED BY APPLICABLE WITHHOLDING TAXES, IF ANY) SHALL BE PAID TO PARTICIPANTS
IN RESPECT OF THE VESTED PORTION OF THEIR CANCELED OPTIONS AND SARS AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF THE CHANGE IN CONTROL AND IN RESPECT OF THE
UNVESTED PORTION OF THEIR CANCELED OPTIONS AND SARS IN ACCORDANCE WITH THE
VESTING SCHEDULE APPLICABLE TO SUCH AWARDS AS IN EFFECT PRIOR TO THE CHANGE IN
CONTROL.


 


12.2                           EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK
UNIT AWARDS AND DEFERRED COMPENSATION AWARDS. SUBJECT TO THE PROVISIONS OF
SECTION 16 WITH RESPECT TO SECTION 409A IF APPLICABLE, IN THE EVENT OF A CHANGE
IN CONTROL, EACH RESTRICTED STOCK UNIT AWARD AND EACH DEFERRED COMPENSATION
AWARD HELD BY A PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO SUCH DATE
SHALL BECOME VESTED IN FULL AS OF SUCH DATE, SUBJECT TO THE CONSUMMATION OF THE
CHANGE IN CONTROL, AND SHALL BE SETTLED EFFECTIVE AS OF THE DATE OF THE CHANGE
IN CONTROL.


 


13.                                 COMPLIANCE WITH SECURITIES LAW.


 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 


14.                                 TAX WITHHOLDING.


 


14.1                           TAX WITHHOLDING IN GENERAL. THE COMPANY SHALL
HAVE THE RIGHT TO DEDUCT FROM ANY AND ALL PAYMENTS MADE UNDER THE PLAN, OR TO
REQUIRE THE PARTICIPANT, THROUGH PAYROLL WITHHOLDING, CASH PAYMENT OR OTHERWISE,
TO MAKE ADEQUATE PROVISION FOR, THE FEDERAL, STATE, LOCAL AND FOREIGN TAXES, IF
ANY, REQUIRED BY LAW TO BE WITHHELD BY THE PARTICIPATING COMPANY GROUP WITH
RESPECT TO AN AWARD OR THE SHARES ACQUIRED PURSUANT THERETO. THE COMPANY SHALL
HAVE NO OBLIGATION TO DELIVER SHARES OF STOCK, TO RELEASE SHARES OF STOCK FROM
AN ESCROW ESTABLISHED PURSUANT TO AN AWARD AGREEMENT, OR TO MAKE ANY

 

15

--------------------------------------------------------------------------------


 


PAYMENT IN CASH UNDER THE PLAN UNTIL THE PARTICIPATING COMPANY GROUP’S TAX
WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


14.2                           WITHHOLDING IN SHARES. THE COMPANY SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO DEDUCT FROM THE SHARES OF STOCK ISSUABLE TO A
PARTICIPANT UPON THE EXERCISE OR SETTLEMENT OF AN AWARD, OR TO ACCEPT FROM THE
PARTICIPANT THE TENDER OF, A NUMBER OF WHOLE SHARES OF STOCK HAVING A FAIR
MARKET VALUE, AS DETERMINED BY THE COMPANY, EQUAL TO ALL OR ANY PART OF THE TAX
WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP. THE FAIR MARKET
VALUE OF ANY SHARES OF STOCK WITHHELD OR TENDERED TO SATISFY ANY SUCH TAX
WITHHOLDING OBLIGATIONS SHALL NOT EXCEED THE AMOUNT DETERMINED BY THE APPLICABLE
MINIMUM STATUTORY WITHHOLDING RATES.


 


15.                                 AMENDMENT OR TERMINATION OF PLAN.


 

The Board may amend, suspend or terminate the Plan at any time. However, without
the approval of the Company’s stockholders, there shall be (a) no increase in
the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Section 4.3) and (b) no other
amendment of the Plan that would require approval of the Company’s stockholders
under any applicable law, regulation or rule, including the rules of any stock
exchange or market system upon which the Stock may then be listed. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Board. Except as provided by the next sentence,
no amendment, suspension or termination of the Plan may adversely affect any
then outstanding Award without the consent of the Participant. Notwithstanding
any other provision of the Plan to the contrary, the Board may, in its sole and
absolute discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A.

 


16.                                 COMPLIANCE WITH SECTION 409A.


 


16.1                           AWARDS SUBJECT TO SECTION 409A. THE PROVISIONS OF
THIS SECTION 16 SHALL APPLY TO ANY AWARD OR PORTION THEREOF THAT IS OR BECOMES
SUBJECT TO SECTION 409A, NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED
IN THE PLAN OR THE AWARD AGREEMENT APPLICABLE TO SUCH AWARD. AWARDS SUBJECT TO
SECTION 409A INCLUDE, WITHOUT LIMITATION:


 


(A)                                  ANY OPTION THAT PERMITS THE DEFERRAL OF
COMPENSATION OTHER THAN THE DEFERRAL OF RECOGNITION OF INCOME UNTIL THE EXERCISE
OF THE AWARD.


 


(B)                                 EACH DEFERRED COMPENSATION AWARD.


 


(C)                                  ANY RESTRICTED STOCK UNIT AWARD THAT EITHER
(I) PROVIDES BY ITS TERMS FOR SETTLEMENT OF ALL OR ANY PORTION OF THE AWARD ON
ONE OR MORE DATES FOLLOWING THE SHORT-TERM DEFERRAL PERIOD (AS DEFINED BELOW) OR
(II) PERMITS OR REQUIRES THE PARTICIPANT TO ELECT ONE OR MORE DATES ON WHICH THE
AWARD WILL BE SETTLED.


 

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.

 


16.2                           DEFERRAL AND/OR DISTRIBUTION ELECTIONS. EXCEPT AS
OTHERWISE PERMITTED OR REQUIRED BY SECTION 409A OR ANY APPLICABLE U.S. TREASURY
REGULATIONS PROMULGATED PURSUANT TO SECTION 409A OR OTHER APPLICABLE GUIDANCE,
THE FOLLOWING RULES SHALL APPLY TO ANY DEFERRAL AND/OR

 

16

--------------------------------------------------------------------------------


 


DISTRIBUTION ELECTIONS (EACH, AN “ELECTION”) THAT MAY BE PERMITTED OR REQUIRED
BY THE BOARD PURSUANT TO AN AWARD SUBJECT TO SECTION 409A:


 


(A)                                  ALL ELECTIONS MUST BE IN WRITING AND
SPECIFY THE AMOUNT OF THE DISTRIBUTION IN SETTLEMENT OF AN AWARD BEING DEFERRED,
AS WELL AS THE TIME AND FORM OF DISTRIBUTION AS PERMITTED BY THIS PLAN.


 


(B)                                 ALL ELECTIONS SHALL BE MADE BY THE END OF
THE PARTICIPANT’S TAXABLE YEAR PRIOR TO THE YEAR IN WHICH SERVICES COMMENCE FOR
WHICH AN AWARD MAY BE GRANTED TO SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT IF
THE AWARD QUALIFIES AS “PERFORMANCE-BASED COMPENSATION” FOR PURPOSES OF
SECTION 409A AND IS BASED ON SERVICES PERFORMED OVER A PERIOD OF AT LEAST TWELVE
(12) MONTHS, THEN THE ELECTION MAY BE MADE NO LATER THAN SIX (6) MONTHS PRIOR TO
THE END OF SUCH PERIOD.


 


(C)                                  ELECTIONS SHALL CONTINUE IN EFFECT UNTIL A
WRITTEN ELECTION TO REVOKE OR CHANGE SUCH ELECTION IS RECEIVED BY THE COMPANY,
EXCEPT THAT A WRITTEN ELECTION TO REVOKE OR CHANGE SUCH ELECTION MUST BE MADE
PRIOR TO THE LAST DAY FOR MAKING AN ELECTION DETERMINED IN ACCORDANCE WITH
PARAGRAPH (B) ABOVE OR AS PERMITTED BY SECTION 16.3.


 


16.3                           SUBSEQUENT ELECTIONS. ANY AWARD SUBJECT TO
SECTION 409A WHICH PERMITS A SUBSEQUENT ELECTION TO DELAY THE DISTRIBUTION OR
CHANGE THE FORM OF DISTRIBUTION IN SETTLEMENT OF SUCH AWARD SHALL COMPLY WITH
THE FOLLOWING REQUIREMENTS:


 


(A)                                  NO SUBSEQUENT ELECTION MAY TAKE EFFECT
UNTIL AT LEAST TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE SUBSEQUENT
ELECTION IS MADE;


 


(B)                                 EACH SUBSEQUENT ELECTION RELATED TO A
DISTRIBUTION IN SETTLEMENT OF AN AWARD NOT DESCRIBED IN SECTION 16.3(B),
16.4(B), OR 16.4(F) MUST RESULT IN A DELAY OF THE DISTRIBUTION FOR A PERIOD OF
NOT LESS THAN FIVE (5) YEARS FROM THE DATE SUCH DISTRIBUTION WOULD OTHERWISE
HAVE BEEN MADE; AND


 


(C)                                  NO SUBSEQUENT ELECTION RELATED TO A
DISTRIBUTION PURSUANT TO SECTION 16.4(D) SHALL BE MADE LESS THAN TWELVE (12)
MONTHS PRIOR TO THE DATE OF THE FIRST SCHEDULED PAYMENT UNDER SUCH DISTRIBUTION.


 


16.4                           DISTRIBUTIONS PURSUANT TO DEFERRAL ELECTIONS. NO
DISTRIBUTION IN SETTLEMENT OF AN AWARD SUBJECT TO SECTION 409A MAY COMMENCE
EARLIER THAN:


 


(A)                                  SEPARATION FROM SERVICE (AS DETERMINED BY
THE SECRETARY OF THE UNITED STATES TREASURY);


 


(B)                                 THE DATE THE PARTICIPANT BECOMES DISABLED
(AS DEFINED BELOW);


 


(C)                                  DEATH;


 


(D)                                 A SPECIFIED TIME (OR PURSUANT TO A FIXED
SCHEDULE) THAT IS EITHER (I) SPECIFIED BY THE BOARD UPON THE GRANT OF AN AWARD
AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD OR (II) SPECIFIED BY
THE PARTICIPANT IN AN ELECTION COMPLYING WITH THE REQUIREMENTS OF SECTION 16.2
AND/OR 16.3, AS APPLICABLE;


 


(E)                                  TO THE EXTENT PROVIDED BY THE SECRETARY OF
THE U.S. TREASURY, A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OR THE COMPANY
OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY; OR


 


(F)                                    THE OCCURRENCE OF AN UNFORESEEABLE
EMERGENCY (AS DEFINED BELOW).


 

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to

 

17

--------------------------------------------------------------------------------


 

Section 16.4(a) in settlement of an Award subject to Section 409A may be made
before the date which is six (6) months after such Participant’s date of
separation from service, or, if earlier, the date of the Participant’s death.

 


16.5                           UNFORESEEABLE EMERGENCY. THE BOARD SHALL HAVE THE
AUTHORITY TO PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY AWARD SUBJECT TO
SECTION 409A FOR DISTRIBUTION IN SETTLEMENT OF ALL OR A PORTION OF SUCH AWARD IN
THE EVENT THAT A PARTICIPANT ESTABLISHES, TO THE SATISFACTION OF THE BOARD, THE
OCCURRENCE OF AN UNFORESEEABLE EMERGENCY. IN SUCH EVENT, THE
AMOUNT(S) DISTRIBUTED WITH RESPECT TO SUCH UNFORESEEABLE EMERGENCY CANNOT EXCEED
THE AMOUNTS NECESSARY TO SATISFY SUCH UNFORESEEABLE EMERGENCY PLUS AMOUNTS
NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF SUCH
DISTRIBUTION(S), AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS
OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE
LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).
ALL DISTRIBUTIONS WITH RESPECT TO AN UNFORESEEABLE EMERGENCY SHALL BE MADE IN A
LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE BOARD’S DETERMINATION THAT AN
UNFORESEEABLE EMERGENCY HAS OCCURRED.


 

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Board. The Board’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

 


16.6                           DISABLED. THE BOARD SHALL HAVE THE AUTHORITY TO
PROVIDE IN ANY AWARD SUBJECT TO SECTION 409A FOR DISTRIBUTION IN SETTLEMENT OF
SUCH AWARD IN THE EVENT THAT THE PARTICIPANT BECOMES DISABLED. A PARTICIPANT
SHALL BE CONSIDERED “DISABLED” IF EITHER:


 


(A)                                  THE PARTICIPANT IS UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR


 


(B)                                 THE PARTICIPANT IS, BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF
NOT LESS THAN THREE (3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING
EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.


 

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

 


16.7                           DEATH. IF A PARTICIPANT DIES BEFORE COMPLETE
DISTRIBUTION OF AMOUNTS PAYABLE UPON SETTLEMENT OF AN AWARD SUBJECT TO
SECTION 409A, SUCH UNDISTRIBUTED AMOUNTS SHALL BE DISTRIBUTED TO HIS OR HER
BENEFICIARY UNDER THE DISTRIBUTION METHOD FOR DEATH ESTABLISHED BY THE
PARTICIPANT’S ELECTION AS SOON AS ADMINISTRATIVELY POSSIBLE FOLLOWING RECEIPT BY
THE BOARD OF SATISFACTORY NOTICE AND CONFIRMATION OF THE PARTICIPANT’S DEATH. IF
THE PARTICIPANT HAS MADE NO ELECTION WITH RESPECT TO DISTRIBUTIONS UPON DEATH,
ALL SUCH DISTRIBUTIONS SHALL BE PAID IN A LUMP SUM AS SOON AS PRACTICABLE
FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH.


 


16.8                           NO ACCELERATION OF DISTRIBUTIONS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS PLAN DOES NOT PERMIT THE ACCELERATION OF
THE TIME OR SCHEDULE OF ANY DISTRIBUTION UNDER THIS PLAN, EXCEPT AS PROVIDED BY
SECTION 409A AND/OR THE SECRETARY OF THE U.S. TREASURY.


 


17.                                 MISCELLANEOUS PROVISIONS.


 


17.1                           REPURCHASE RIGHTS. SHARES ISSUED UNDER THE PLAN
MAY BE SUBJECT TO ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND
RESTRICTIONS AS DETERMINED BY THE BOARD IN ITS DISCRETION AT

 

18

--------------------------------------------------------------------------------


 


THE TIME THE AWARD IS GRANTED. THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY
TIME ANY REPURCHASE RIGHT IT MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN
EXERCISABLE, TO ONE OR MORE PERSONS AS MAY BE SELECTED BY THE COMPANY. UPON
REQUEST BY THE COMPANY, EACH PARTICIPANT SHALL EXECUTE ANY AGREEMENT EVIDENCING
SUCH TRANSFER RESTRICTIONS PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND
SHALL PROMPTLY PRESENT TO THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING
SHARES OF STOCK ACQUIRED HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF
APPROPRIATE LEGENDS EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.


 


17.2                           PROVISION OF INFORMATION. EACH PARTICIPANT SHALL
BE GIVEN ACCESS TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT
INFORMATION GENERALLY MADE AVAILABLE TO THE COMPANY’S COMMON STOCKHOLDERS.


 


17.3                           RIGHTS AS OUTSIDE DIRECTOR. NOTHING IN THE PLAN
OR ANY AWARD GRANTED UNDER THE PLAN SHALL CONFER ON ANY PARTICIPANT A RIGHT TO
REMAIN AN OUTSIDE DIRECTOR, OR INTERFERE WITH OR LIMIT IN ANY WAY ANY RIGHT OF A
PARTICIPATING COMPANY TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME.


 


17.4                           RIGHTS AS A STOCKHOLDER. A PARTICIPANT SHALL HAVE
NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD UNTIL
THE DATE OF THE ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY
ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY). NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE ISSUED,
EXCEPT AS PROVIDED IN SECTION 4.3 OR ANOTHER PROVISION OF THE PLAN.


 


17.5                           DELIVERY OF TITLE TO SHARES. SUBJECT TO ANY
GOVERNING RULES OR REGULATIONS, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED
THE SHARES OF STOCK ACQUIRED PURSUANT TO AN AWARD AND SHALL DELIVER SUCH SHARES
TO OR FOR THE BENEFIT OF THE PARTICIPANT BY MEANS OF ONE OR MORE OF THE
FOLLOWING: (A) BY DELIVERING TO THE PARTICIPANT EVIDENCE OF BOOK ENTRY SHARES OF
STOCK CREDITED TO THE ACCOUNT OF THE PARTICIPANT, (B) BY DEPOSITING SUCH SHARES
OF STOCK FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE
PARTICIPANT HAS AN ACCOUNT RELATIONSHIP, OR (C) BY DELIVERING SUCH SHARES OF
STOCK TO THE PARTICIPANT IN CERTIFICATE FORM.


 


17.6                           FRACTIONAL SHARES. THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY
AWARD.


 


17.7                           BENEFICIARY DESIGNATION. SUBJECT TO LOCAL LAWS
AND PROCEDURES, EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT. EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME. IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE.
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


17.8                           SEVERABILITY. IF ANY ONE OR MORE OF THE
PROVISIONS (OR ANY PART THEREOF) OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE MODIFIED SO AS TO MAKE IT
VALID, LEGAL AND ENFORCEABLE, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS (OR ANY PART THEREOF) OF THE PLAN SHALL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


 


17.9                           NO CONSTRAINT ON CORPORATE ACTION. NOTHING IN
THIS PLAN SHALL BE CONSTRUED TO: (A) LIMIT, IMPAIR, OR OTHERWISE AFFECT THE
COMPANY’S OR ANOTHER PARTICIPATING COMPANY’S RIGHT OR POWER TO MAKE ADJUSTMENTS,
RECLASSIFICATIONS, REORGANIZATIONS, OR CHANGES OF ITS CAPITAL OR BUSINESS
STRUCTURE, OR TO MERGE OR CONSOLIDATE, OR DISSOLVE, LIQUIDATE, SELL, OR TRANSFER
ALL OR ANY PART OF ITS BUSINESS OR ASSETS; OR (B) LIMIT THE RIGHT OR POWER OF
THE COMPANY OR ANOTHER PARTICIPATING COMPANY TO TAKE ANY ACTION WHICH SUCH
ENTITY DEEMS TO BE NECESSARY OR APPROPRIATE.

 

19

--------------------------------------------------------------------------------


 


17.10                     UNFUNDED OBLIGATION. PARTICIPANTS SHALL HAVE THE
STATUS OF GENERAL UNSECURED CREDITORS OF THE COMPANY. ANY AMOUNTS PAYABLE TO
PARTICIPANTS PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS
FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974. NO PARTICIPATING COMPANY SHALL BE
REQUIRED TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY
TRUSTS, OR ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS. THE
COMPANY SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS,
INCLUDING TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL ITS PAYMENT
OBLIGATIONS HEREUNDER. ANY INVESTMENTS OR THE CREATION OR MAINTENANCE OF ANY
TRUST OR ANY PARTICIPANT ACCOUNT SHALL NOT CREATE OR CONSTITUTE A TRUST OR
FIDUCIARY RELATIONSHIP BETWEEN THE BOARD OR ANY PARTICIPATING COMPANY AND A
PARTICIPANT, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL INTEREST IN ANY
PARTICIPANT OR THE PARTICIPANT’S CREDITORS IN ANY ASSETS OF ANY PARTICIPATING
COMPANY. THE PARTICIPANTS SHALL HAVE NO CLAIM AGAINST ANY PARTICIPATING COMPANY
FOR ANY CHANGES IN THE VALUE OF ANY ASSETS WHICH MAY BE INVESTED OR REINVESTED
BY THE COMPANY WITH RESPECT TO THE PLAN.


 


17.11                     CHOICE OF LAW. EXCEPT TO THE EXTENT GOVERNED BY
APPLICABLE FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THE PLAN AND EACH AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

 

20

--------------------------------------------------------------------------------

 

ZORAN CORPORATION

2005 OUTSIDE DIRECTORS EQUITY PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Nonstatutory Stock Option (the “Grant Notice”) to which this Nonstatutory Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Option Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the Zoran
Corporation 2005 Outside Directors Equity Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Option
Agreement or the Plan.

 


1.                                       DEFINITIONS AND CONSTRUCTION.

 


1.1                                 DEFINITIONS. UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE
GRANT NOTICE OR THE PLAN.

 


1.2                                 CONSTRUCTION. CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS OPTION AGREEMENT. EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR. USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.

 


2.                                       TAX CONSEQUENCES.

 


THIS OPTION IS INTENDED TO BE A NONSTATUTORY STOCK OPTION AND SHALL NOT BE
TREATED AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422(B) OF THE
CODE.

 


3.                                       ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 


4.                                       EXERCISE OF THE OPTION.

 


4.1                                 RIGHT TO EXERCISE. EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL
VESTING DATE AND PRIOR TO THE TERMINATION OF THE OPTION (AS PROVIDED IN
SECTION 6) IN AN AMOUNT NOT TO EXCEED THE NUMBER OF VESTED SHARES LESS THE
NUMBER OF SHARES PREVIOUSLY ACQUIRED UPON EXERCISE OF THE OPTION. IN NO EVENT
SHALL THE OPTION BE EXERCISABLE FOR MORE SHARES THAN THE NUMBER OF OPTION
SHARES, AS ADJUSTED PURSUANT TO SECTION 9.

 


4.2                                 METHOD OF EXERCISE. EXERCISE OF THE OPTION
SHALL BE BY MEANS OF ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A
FORM AUTHORIZED BY THE COMPANY. AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY
SIGNED OR AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE
NOTICE AND TRANSMITTED TO THE COMPANY OR AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY). IN
THE EVENT THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE TO PROVIDE AN
ELECTRONIC EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A WRITTEN EXERCISE
NOTICE ADDRESSED TO THE COMPANY, WHICH SHALL BE SIGNED BY THE PARTICIPANT AND
DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
BY CONFIRMED FACSIMILE

 

--------------------------------------------------------------------------------


 


TRANSMISSION, OR BY SUCH OTHER MEANS AS THE COMPANY MAY PERMIT, TO THE COMPANY,
OR AN AUTHORIZED REPRESENTATIVE OF THE COMPANY (INCLUDING A THIRD-PARTY
ADMINISTRATOR DESIGNATED BY THE COMPANY). EACH EXERCISE NOTICE, WHETHER
ELECTRONIC OR WRITTEN, MUST STATE THE PARTICIPANT’S ELECTION TO EXERCISE THE
OPTION, THE NUMBER OF WHOLE SHARES OF STOCK FOR WHICH THE OPTION IS BEING
EXERCISED AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS TO THE PARTICIPANT’S
INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE REQUIRED PURSUANT TO THE
PROVISIONS OF THIS OPTION AGREEMENT. FURTHER, EACH EXERCISE NOTICE MUST BE
RECEIVED BY THE COMPANY PRIOR TO THE TERMINATION OF THE OPTION AS SET FORTH IN
SECTION 6 AND MUST BE ACCOMPANIED BY FULL PAYMENT OF THE AGGREGATE EXERCISE
PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED. THE OPTION SHALL BE
DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH ELECTRONIC OR WRITTEN
EXERCISE NOTICE AND THE AGGREGATE EXERCISE PRICE.

 


4.3                                 PAYMENT OF EXERCISE PRICE.

 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED. EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES OF STOCK FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE
(I) IN CASH OR BY CHECK OR CASH EQUIVALENT, (II) IF PERMITTED BY THE COMPANY, BY
TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF WHOLE SHARES OF STOCK
OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS THAN THE AGGREGATE
EXERCISE PRICE, (III) BY MEANS OF A CASHLESS EXERCISE, AS DEFINED IN
SECTION 4.3(B), OR (IV) BY ANY COMBINATION OF THE FOREGOING.

 


(B)                                 LIMITATIONS ON FORMS OF CONSIDERATION.

 

(I)                                     TENDER OF STOCK. NOTWITHSTANDING THE
FOREGOING, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK TO THE EXTENT SUCH TENDER OR
ATTESTATION WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW,
REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK. IF
REQUIRED BY THE COMPANY, THE OPTION MAY NOT BE EXERCISED BY TENDER TO THE
COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH SHARES
EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX (6) MONTHS OR SUCH
OTHER PERIOD, IF ANY, REQUIRED BY THE COMPANY (AND NOT USED FOR ANOTHER OPTION
EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED, DIRECTLY OR
INDIRECTLY, FROM THE COMPANY.

 

(II)                                  CASHLESS EXERCISE. A “CASHLESS EXERCISE”
MEANS THE DELIVERY OF A PROPERLY EXECUTED NOTICE TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE COMPANY PROVIDING FOR THE
ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME
OR ALL OF THE SHARES OF STOCK ACQUIRED UPON THE EXERCISE OF THE OPTION PURSUANT
TO A PROGRAM OR PROCEDURE APPROVED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS
PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM). THE COMPANY RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE COMPANY’S
SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY
SUCH PROGRAM OR PROCEDURE, INCLUDING WITH RESPECT TO THE PARTICIPANT
NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHERS.

 


4.4                                 TAX WITHHOLDING. AT THE TIME THE OPTION IS
EXERCISED, IN WHOLE OR IN PART, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE
COMPANY, THE PARTICIPANT HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY
OTHER AMOUNTS PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE
PROVISION FOR (INCLUDING BY MEANS OF A CASHLESS EXERCISE TO THE EXTENT PERMITTED
BY THE COMPANY), ANY SUMS REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP, IF ANY,
WHICH ARISE IN CONNECTION WITH THE OPTION. THE COMPANY SHALL HAVE NO OBLIGATION
TO DELIVER SHARES OF STOCK UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
PARTICIPATING COMPANY GROUP HAVE BEEN SATISFIED BY THE PARTICIPANT.

 


4.5                                 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE
REGISTRATION. THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH
WHICH THE PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS
NOTICE ANY OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF
THE OPTION. EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


4.6                                 RESTRICTIONS ON GRANT OF THE OPTION AND
ISSUANCE OF SHARES. THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK
UPON EXERCISE OF THE OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.
THE OPTION MAY NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE
WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN
SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK
EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED. IN ADDITION,
THE OPTION MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT SHALL AT THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH
RESPECT TO THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE
OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES ISSUABLE UPON EXERCISE OF
THE OPTION MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. THE INABILITY OF THE
COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF
ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE COMPANY
OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO
WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED. AS A CONDITION TO
THE EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.

 


4.7                                 FRACTIONAL SHARES. THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.

 


5.                                       NONTRANSFERABILITY OF THE OPTION.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution. Notwithstanding the foregoing, the Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities
Act.

 


6.                                       TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 


7.                                       EFFECT OF TERMINATION OF SERVICE.

 


7.1                                 OPTION EXERCISABILITY. THE OPTION SHALL
TERMINATE IMMEDIATELY UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE
EXTENT THAT IT IS THEN UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE TO THE EXTENT IT IS THEN VESTED ONLY DURING THE
APPLICABLE TIME PERIOD AS DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.

 


(A)                                  DISABILITY. IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE
EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE;
PROVIDED, HOWEVER, THAT IF THE PARTICIPANT HAS SERVED CONTINUOUSLY ON THE BOARD
FOR AT LEAST TWO (2) YEARS PRIOR TO SUCH TERMINATION OF SERVICE, THE OPTION, TO
THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH
THE PARTICIPANT’S SERVICE

 

3

--------------------------------------------------------------------------------


 


TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE OPTION EXPIRATION DATE.

 


(B)                                 DEATH. IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY
REASON OF THE PARTICIPANT’S DEATH AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE
(12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE. THE PARTICIPANT’S SERVICE
SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES
WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF SERVICE;
PROVIDED, HOWEVER, THAT IF THE PARTICIPANT HAS SERVED CONTINUOUSLY ON THE BOARD
FOR AT LEAST TWO (2) YEARS PRIOR TO SUCH TERMINATION OF SERVICE, THE OPTION, TO
THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH
THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR
THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE
OPTION EXPIRATION DATE.

 


(C)                                  RETIREMENT. IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE RETIREMENT OF THE PARTICIPANT, THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED AT ANY TIME PRIOR TO THE
OPTION EXPIRATION DATE.

 


(D)                                 OTHER TERMINATION OF SERVICE. IF THE
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, EXCEPT DISABILITY, DEATH OR
RETIREMENT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED
SHARES BY THE PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE
EXPIRATION OF THREE (3) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.

 


7.2                                 EXTENSION IF EXERCISE PREVENTED BY LAW.
NOTWITHSTANDING THE FOREGOING, IF THE EXERCISE OF THE OPTION WITHIN THE
APPLICABLE TIME PERIODS SET FORTH IN SECTION 7.1 IS PREVENTED BY THE PROVISIONS
OF SECTION 4.6, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS AFTER
THE DATE THE PARTICIPANT IS NOTIFIED BY THE COMPANY THAT THE OPTION IS
EXERCISABLE, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.

 


7.3                                 EXTENSION IF PARTICIPANT SUBJECT TO
SECTION 16(B). NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE
TIME PERIODS SET FORTH IN SECTION 7.1 OF SHARES ACQUIRED UPON THE EXERCISE OF
THE OPTION WOULD SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE
EXCHANGE ACT, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF
(I) THE TENTH (10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY
THE PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED
AND NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR
(III) THE OPTION EXPIRATION DATE.

 

4

--------------------------------------------------------------------------------


 


8.                                       EFFECT OF CHANGE IN CONTROL.

 

In the event of a Change in Control, the Option shall be come immediately
exercisable and vested in full as of the date of the Change of Control, subject
to the consumption of the Change in Control and provided that the Participant’s
Service has not terminated prior to the date of the Change in Control. In
addition, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations under the Option or substitute for the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option shall be deemed assumed if, following the Change in Control, the Option
confers the right to receive, subject to the terms and conditions of the Plan
and this Option Agreement, for each share of Stock subject to the Option
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise of the Option, for each share of
Stock subject to the Option, to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Stock pursuant to the Change in Control. The Option shall terminate and cease to
be outstanding effective as of the time of consummation of the Change in Control
to the extent that the Option is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the date of the Change
in Control.

 


9.                                       ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number, and in no event may the Exercise Price be decreased to an amount less
than the par value, if any, of the stock subject to the Option. The Committee in
its sole discretion, may also make such adjustments in the terms of the Option
to reflect, or related to, such changes in the capital structure of the Company
or distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

 


10.                                 RIGHTS AS A STOCKHOLDER OR DIRECTOR.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. Nothing in this Option Agreement shall confer upon the Participant
any right to continue in the Service of a Participating Company or interfere in
any way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director at any time.

 


11.                                 LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.

 

5

--------------------------------------------------------------------------------


 


12.                                 MISCELLANEOUS PROVISIONS.

 


12.1                           TERMINATION OR AMENDMENT. THE COMMITTEE
MAY TERMINATE OR AMEND THE PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER,
THAT EXCEPT AS PROVIDED IN SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO
SUCH TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION. NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE EFFECTIVE
UNLESS IN WRITING.

 


12.2                           FURTHER INSTRUMENTS. THE PARTIES HERETO AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS
MAY REASONABLY BE NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.

 


12.3                           BINDING EFFECT. SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 


12.4                           DELIVERY OF DOCUMENTS AND NOTICES. ANY DOCUMENT
RELATING TO PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN
(EXCEPT TO THE EXTENT THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY
UPON ACTUAL RECEIPT OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY
AT THE E-MAIL ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING
COMPANY, OR UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY
REGISTERED OR CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE
ADDRESS OF SUCH PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS
SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.

 


(A)                                  DESCRIPTION OF ELECTRONIC DELIVERY. THE
PLAN DOCUMENTS, WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE
GRANT NOTICE, THIS OPTION AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE
COMPANY PROVIDED GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO
THE PARTICIPANT ELECTRONICALLY. IN ADDITION, THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE GRANT NOTICE AND EXERCISE NOTICE CALLED FOR BY SECTION 4.2 TO
THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE
COMPANY MAY DESIGNATE FROM TIME TO TIME. SUCH MEANS OF ELECTRONIC DELIVERY
MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY
INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC
DELIVERY SPECIFIED BY THE COMPANY.

 


(B)                                 CONSENT TO ELECTRONIC DELIVERY. THE
PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS READ SECTION 12.4(A) OF THIS
OPTION AGREEMENT AND CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS
AND THE DELIVERY OF THE GRANT NOTICE AND EXERCISE NOTICE, AS DESCRIBED IN
SECTION 12.4(A). THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM
THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO
THE PARTICIPANT BY CONTACTING THE COMPANY BY TELEPHONE OR IN WRITING. THE
PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS. SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MUST PROVIDE THE COMPANY OR ANY DESIGNATED THIRD PARTY ADMINISTRATOR WITH A
PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY OF SUCH
DOCUMENTS FAILS. THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT TO THE ELECTRONIC
DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 12.4(A) OR MAY CHANGE THE ELECTRONIC
MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED (IF PARTICIPANT HAS
PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY NOTIFYING THE COMPANY OF
SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY TELEPHONE, POSTAL SERVICE OR
ELECTRONIC MAIL. FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT
REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN
SECTION 12.4(A).

 


12.5                           INTEGRATED AGREEMENT. THE GRANT NOTICE, THIS
OPTION AGREEMENT AND THE PLAN, TOGETHER WITH ANY SUPERSEDING AGREEMENT, IF ANY,
SHALL CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND
THE PARTICIPATING COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN AND SUPERSEDE ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS,
REPRESENTATIONS, OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO SUCH SUBJECT MATTER. TO THE EXTENT CONTEMPLATED
HEREIN, THE PROVISIONS OF THE GRANT NOTICE, THE OPTION AGREEMENT AND THE PLAN
SHALL SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND
EFFECT.

 

6

--------------------------------------------------------------------------------


 


12.6                           APPLICABLE LAW. THIS OPTION AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO
AGREEMENTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF CALIFORNIA.

 


12.7                           COUNTERPARTS. THE GRANT NOTICE MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

Nonstatutory Stock Option

Participant:

 

 

Date:

 

 

 

STOCK OPTION EXERCISE NOTICE

 

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

 

Ladies and Gentlemen:

 

1.                                       Option. I was granted an option (the
“Option”) to purchase shares of the common stock (the “Shares”) of Zoran
Corporation (the “Company”) pursuant to the Company’s 2005 Outside Directors
Equity Plan (the “Plan”), my Notice of Grant of Nonstatutory Stock Option (the
“Grant Notice”) and my Nonstatutory Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:

 

 

 

Number of Option Shares:

 

 

 

Exercise Price per Share:

$

 

2.                                       Exercise of Option. I hereby elect to
exercise the Option to purchase the following number of Shares, all of which are
Vested Shares in accordance with the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

 

 

 

Total Exercise Price (Total Shares X Price per Share)

$

 

 

             

 

 

3.                                       Payments. I enclose payment in full of
the total exercise price for the Shares in the following form(s), as authorized
by my Option Agreement:

 

™ Cash:

$

 

 

             

 

™ Check:

$

 

 

™ Tender of Company Stock:

Contact Plan Administrator

 

 

™ Cashless Exercise (same-day sale):

Contact Plan Administrator

 

4.                                       Participant Information.

 

My address is:

                                                                                                                                         

 

 

                                                                                                                                          

 

My Social Security Number is:

                                                                                                                       

 

--------------------------------------------------------------------------------


 

5.                                       Binding Effect. I agree that the Shares
are being acquired in accordance with and subject to the terms, provisions and
conditions of the Grant Notice, the Option Agreement and the Plan, to all of
which I hereby expressly assent. This Agreement shall inure to the benefit of
and be binding upon my heirs, executors, administrators, successors and assigns.

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

Receipt of the above is hereby acknowledged.

 

ZORAN CORPORATION

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

 

2

--------------------------------------------------------------------------------

 

 

ZORAN CORPORATION

2005 OUTSIDE DIRECTORS EQUITY PLAN

NOTICE OF GRANT OF NONSTATUTORY STOCK OPTION

(INITIAL OPTION)

 

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Outside Directors Equity Plan (the “Plan”), as follows:

 

Participant:

 

 

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

 

 

Number of Option Shares:

 

30,000

 

 

 

 

 

 

 

Exercise Price:

 

$

 

 

 

 

 

 

 

Initial Vesting Date:

 

The first anniversary of the Date of Grant

 

 

 

 

 

 

 

Option Expiration Date:

 

The date ten (10) years after the Date of Grant

 

 

 

 

 

 

 

Tax Status of Option:

 

Nonstatutory Stock Option.

 

 

 

 

 

 

 

Vested Shares:

 

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

 

 

 

Prior to Initial Vesting Date

0

 

 

 

 

 

 

 

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

1/4

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

 

For each additional full year of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional

1/4

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document.  The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION

PARTICIPANT

 

 

 

 

By:

 

 

Signature

Its:

President & CEO

 

 

Date

Address:

1390 Kifer Road

 

 

Sunnyvale, CA 94086

Address

 

 

 

ATTACHMENTS:

 

2005 Outside Directors Equity Plan, as amended to the Date of Grant;
Nonstatutory Stock Option Agreement, Exercise Notice and Plan Prospectus

 

--------------------------------------------------------------------------------

 

ZORAN CORPORATION

2005 OUTSIDE DIRECTORS EQUITY PLAN

NOTICE OF GRANT OF NONSTATUTORY STOCK OPTION

(ANNUAL OPTION)

 

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Outside Directors Equity Plan (the “Plan”), as follows:

 

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Option Shares:

 

15,000

 

 

 

Exercise Price:

 

$

 

 

 

Initial Vesting Date:

 

The day immediately preceding the first annual meeting of the stockholders of
Zoran Corporation occurring after the Date of Grant

 

 

 

Option Expiration Date:

 

The date ten (10) years after the Date of Grant

 

 

 

Tax Status of Option:

 

Nonstatutory Stock Option.

 

 

 

Vested Shares:

 

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

 

 

 

Prior to Initial Vesting Date

0

 

 

 

 

 

 

 

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

1/1

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document.  The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION

PARTICIPANT

 

 

 

 

By:

 

 

Signature

Its:

President & CEO

 

 

Date

Address:

1390 Kifer Road

 

 

Sunnyvale, CA 94086

Address

 

 

 

ATTACHMENTS:

2005 Outside Directors Equity Plan, as amended to the Date of Grant;
Nonstatutory Stock Option Agreement, Exercise Notice and Plan Prospectus

 

--------------------------------------------------------------------------------
